

EXECUTION VERSION
 
AGREEMENT AND PLAN OF MERGER
 
by and among
 
UNIFY CORPORATION,
 
UNIFY ACQUISITION CORP.,
 
STRATEGIC OFFICE SOLUTIONS, INC. (d/b/a DAEGIS)
 
and
 
with respect to Sections 8.2(a)(i), 9.13 and 9.14, the SHAREHOLDERS
listed on the Signature Pages hereto
 
Dated as of June 29, 2010
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

       Page ARTICLE 1 DEFINITIONS 2          1.1   Defined Terms 10        1.2
Interpretation Provisions 10   ARTICLE 2 THE MERGER 10          2.1 The Merger
10        2.2 Effective Time 11        2.3 Effect of the Merger 11        2.4
Articles of Incorporation; Bylaws 11        2.5 Directors and Officers 12       
2.6 Effect on Company Stock 12        2.7 Delivery of Merger Consideration 13
       2.8 No Further Ownership Rights in Shares of Company Stock 14        2.9
Lost, Stolen or Destroyed Certificates 14        2.10 Calculation of Merger
Consideration 14        2.11 Section 338(h)(10) Election 17        2.12 Taking
of Necessary Action; Further Action 17   ARTICLE 3 REPRESENTATIONS AND
WARRANTIES OF COMPANY 17          3.1 Organization of Company 18        3.2 No
Subsidiaries; No Interest in Other Entities 18        3.3 Capitalization of
Company 18        3.4 Unlawful Payments and Contributions 19        3.5
Authorization 19        3.6 Officers and Directors 19        3.7 Bank Accounts
20        3.8 Assets 20        3.9 Material Contracts 20        3.10 No Conflict
or Violation; Consents 22        3.11 Permits 23        3.12 Financial
Statements; Books and Records 23        3.13 Absence of Certain Changes or
Events 24        3.14 Liabilities 26        3.15 Litigation 26        3.16 Labor
Matters 26        3.17 Employee Benefit Plans 27        3.18 Transactions with
Related Parties 30        3.19 Compliance with Law 30        3.20 Intellectual
Property 30        3.21 Taxes 32        3.22 Insurance 34        3.23 Accounts
Receivable 34        3.24 Customers and Suppliers 34        3.25 Environmental
Matters 35        3.26 Brokers; Transaction Costs 35        3.27 No Other
Agreements to Sell Company or the Company Assets 35        3.28 Financial
Projections: Operating Plan 36        3.29 Real Property 36


--------------------------------------------------------------------------------




Page ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB 36  
       4.1        Organization of Buyer and Merger Sub 36        4.2
Authorization  36        4.3 No Conflict or Violation; Consents 37        4.4
Litigation  37        4.5 Brokers 38        4.6 Capital Structure 38        4.7
Availability of Merger Consideration 38        4.8 SEC Documents; Buyer
Financial Statements 39        4.9 Merger Sub  39        4.10 Employee Benefits
Matters 39        4.11 Present Compliance with Obligations and Laws 40       
4.12 Absence of Certain Changes 40        4.13 Listings 40        4.14
Transactions with Affiliates 40        4.15 Intellectual Property 40   ARTICLE 5
ACTIONS BY COMPANY AND BUYER PRIOR TO THE CLOSING 41          5.1 Conduct of
Company Business 41        5.2 No Mergers, Consolidations, Sale of Stock, Etc.
42        5.3 Investigation by Buyer and Company 42        5.4 Notification of
Certain Matters 42        5.5 Management and Employees 43        5.6 Stockholder
Meeting 43        5.7 Further Assurances 43   ARTICLE 6 CONDITIONS TO
OBLIGATIONS 44          6.1 Conditions to Each Party’s Obligations 44        6.2
Conditions to the Obligations of Company 44        6.3 Condition to Buyer’s and
Merger Sub’s Obligations 45   ARTICLE 7 ACTIONS BY BUYER, THE SURVIVING
CORPORATION AND 
                     THE SHAREHOLDERS AFTER THE CLOSING 46          7.1 Books
and Records; Tax Matters 46        7.2 Indemnification and Insurance 47       
7.3 Approval of Issuance of Additional Buyer Common Stock 47        7.4 Release
of Guaranties; Indemnification 47   ARTICLE 8 INDEMNIFICATION 48          8.1
Survival of Representations, Etc. 48        8.2 Indemnification 48        8.3 No
Right of Contribution 50        8.4 Exclusive Remedy 50        8.5 Threshold;
Limitations on Indemnity 50   ARTICLE 9 MISCELLANEOUS 51          9.1
Termination  51        9.2 Assignment  52        9.3 Notices 53        9.4
Choice of Law  53


--------------------------------------------------------------------------------




       Page 9.5        Limitation 53 9.6 Arbitration 54 9.7 Entire Agreement;
Amendments and Waivers 54 9.8 Counterparts 54 9.9 Invalidity 54   9.10 Publicity
54 9.11 No Third Party Beneficiaries 55 9.12 Expenses 55 9.13 Appointment of
Shareholder Representative 55 9.14 Other Provisions Relating to Signing
Shareholders 56


--------------------------------------------------------------------------------



TABLE OF SCHEDULES
 

Schedule 3.1      Foreign Qualifications Schedule 3.3(a) Shareholder Information
Schedule 3.3(e) Voting Trusts, Shareholder Agreements, Proxies or Similar
Agreements Schedule 3.6 Officers and Directors Schedule 3.7 Bank Accounts
Schedule 3.8 Tangible Assets and Owned or Leased Properties Schedule 3.9
Material Contracts Schedule 3.10(a) No Conflict or Violation; Consents Schedule
3.10(b) Notices to Governmental Authorities Schedule 3.11 Permits Schedule 3.13
Absence of Certain Changes or Events Schedule 3.14 Liabilities Schedule 3.15
Litigation Schedule 3.16 Labor Matters Schedule 3.17 Employee Benefit Plans
Schedule 3.18 Related Party Transactions Schedule 3.19 Compliance with Law
Schedule 3.20(a) Intellectual Property – General  Schedule 3.20(c) Intellectual
Property – Royalties and Licenses Schedule 3.20(d) Intellectual Property –
Ownership  Schedule 3.20(e) Intellectual Property – Absence of Claims Schedule
3.20(f) Intellectual Property – Protection Schedule 3.21 Taxes Schedule 3.22
Insurance Schedule 3.24 Customers and Suppliers Schedule 3.25 Environmental
Matters Schedule 3.29 Real Property Schedule 4.15 Intellectual Property Schedule
6.3(b) Required Consents Schedule 7.4 Jensen Guaranties Schedule 9.14(b)
Accredited Investors 


--------------------------------------------------------------------------------



ANNEXES
 
Annex I – This Annex includes the amount and type of consideration each
shareholder is receiving in the Merger, and their names and addresses for notice
purposes.
 
Annex II – Allocation of Merger Consideration
 

--------------------------------------------------------------------------------



TABLE OF EXHIBITS
 

Exhibit A           Intentionally Omitted   Exhibit B Form of Registration
Rights Agreement   Exhibit C Form of Subordinated Purchase Notes   Exhibit D
Form of Subordinated Indemnity Note   Exhibit E Form of Transmittal Letter  
Exhibit F Form of Opinion of K&L Gates, LLP   Exhibit G Form of Opinion of
Farella Braun + Martel LLP


--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER
 
          AGREEMENT AND PLAN OF MERGER, dated as of June 29, 2010 (the
“Agreement”), among Unify Corporation, a Delaware corporation (“Buyer”), Unify
Acquisition Corp., a California corporation and a wholly owned subsidiary of
Buyer (“Merger Sub”), Strategic Office Solutions, Inc., d/b/a Daegis, a
California corporation (“Company”), and only with respect to Sections 8.2(a)(i),
9.13 and 9.14 of this Agreement, the Shareholders that are signatories to this
Agreement (the “Signing Shareholders”).
 
WITNESSETH:
 
          WHEREAS, Buyer, Merger Sub and Company (Merger Sub and Company
sometimes being referred to herein as the “Constituent Corporations”) are hereby
adopting a plan of merger, providing for the merger of Merger Sub with and into
Company, with Company continuing as the surviving corporation (the “Merger”);
 
          WHEREAS, the Board of Directors of Company has adopted resolutions
approving this Agreement and recommending approval thereof by its shareholders;
 
          WHEREAS, the Board of Directors of Buyer has adopted resolutions
approving this Agreement;
 
          WHEREAS, the Signing Shareholders, representing greater than eighty
percent (80%) of the voting power of Company, have approved this Agreement and
the transactions contemplated hereby;
 
          WHEREAS, the Board of Directors of Merger Sub has adopted resolutions
approving this Agreement and recommending approval thereof by Buyer as its sole
shareholder, and Buyer as Merger Sub’s sole shareholder has approved this
Agreement by an action by written consent without a meeting;
 
          WHEREAS, the Merger will be consummated in accordance with the
California Corporations Code, as amended (the “California Code”), and this
Agreement and evidenced by a Certificate of Merger between Merger Sub and
Company in the form required under the California Code (the “Certificate of
Merger”), such Merger to be consummated as of the Effective Time (as defined
herein);
 
          WHEREAS, pursuant to the Merger, each outstanding share of common
stock of Company (“Company Stock”) shall be converted solely into the right to
receive the Merger Consideration (as defined herein), issued in the amounts and
form set forth on Annex I hereto; and
 
          WHEREAS, Buyer, Merger Sub and Company have agreed that the Merger
will be treated as an asset sale under Section 338(h)(10) of the Internal
Revenue Code of 1986, as amended (the “Code”).
 
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby the parties hereto hereby agree as follows:
 
1
 

--------------------------------------------------------------------------------



ARTICLE 1
DEFINITIONS
 
     1.1 Defined Terms
 
          As used herein, the terms below shall have the following meanings:
 
          “Actions” has the meaning set forth in Section 3.15 hereof.
 
          “Actual Net Cash on Hand” has the meaning set forth in Section
2.10(b)(iv) hereof.
 
          “Actual Working Capital” has the meaning set forth in Section
2.10(b)(iv) hereof.
 
          “Affiliate” of any Person means any Person who is controlled by,
controls or is under common control with such Person.
 
          “Agreement” has the meaning set forth in the Preamble.
 
          “Ancillary Agreements” means the Subordinated Seller Notes and the
Registration Rights Agreement.
 
          “Annual Financial Statements” has the meaning set forth in Section
3.12(a) hereof.
 
          “Assets” of a Person means the right, title and interest in and to
such Person’s properties, assets and rights of any kind, whether tangible or
intangible, real or personal, including without limitation the right, title and
interest in the following:
 
          (a) all Contracts and Contract Rights;
 
          (b) all Fixtures and Equipment;
 
          (c) all Inventory;
 
          (d) all Books and Records;
 
          (e) all Proprietary Rights;
 
          (f) all Permits;
 
          (g) all return and other rights under or pursuant to all warranties,
representations and guarantees made by suppliers and other third parties in
connection with the Assets or services furnished to such Person;
 
          (h) all cash, accounts receivable, deposits and prepaid expenses; and
 
          (i) all goodwill.
 
          “Books and Records” of a Person means (a) all product, business and
marketing plans, sales and promotional literature and artwork relating to such
Person, (b) all books, records, lists, ledgers, financial data, files, reports,
product and design manuals, plans, drawings, technical manuals and operating
records of every kind (including records and lists of customers, distributors,
suppliers and personnel) relating to such Person, and (c) all telephone and fax
numbers of such Person, in each case whether maintained as hard copy or stored
in computer memory.
 
2
 

--------------------------------------------------------------------------------



          “Business” of a Person means the business and operations of such
Person.
 
          “Buyer” has the meaning set forth in the Preamble.
 
          “Buyer Common Stock” means the Common Stock, par value $0.001 per
share, of Buyer.
 
          “Buyer Cure Period” has the meaning set forth in Section 9.1(a)(iv)
hereof.
 
          “Buyer Material Adverse Change” means a Material Adverse Effect on, or
with respect to, Buyer or Merger Sub.
 
          “Buyer Proprietary Rights” means Proprietary Rights that are owned by
or licensed to Buyer or its Subsidiaries that are material to the conduct of the
Business of Buyer or such Subsidiaries.
 
          “Buyer Stock Consideration” has the meaning set forth in Section
2.10(a).
 
          “Buyer Terminating Breach” has the meaning set forth in Section
9.1(a)(iii) hereof.
 
          “Buyer Transaction Expenses” means the Transaction Expenses of Buyer.
 
          “California Code” has the meaning set forth in the Recitals.
 
          “Certificate of Merger” has the meaning set forth in the Recitals.
 
          “Certificates” has the meaning set forth in Section 2.7(a) hereof.
 
          “Closing” has the meaning set forth in Section 2.1(b) hereof.
 
          “Closing Date” has the meaning set forth in Section 2.2 hereof.
 
          “Code” has the meaning set forth in the Recitals.
 
          “Company” has the meaning set forth in the Preamble.
 
          “Company Assets” means the Assets of Company.
 
          “Company Balance Sheet” means the balance sheet of Company as of the
Company Balance Sheet Date.
 
          “Company Balance Sheet Date” means May 31, 2010.
 
          “Company Books and Records” means the Books and Records of Company.
 
3
 

--------------------------------------------------------------------------------



          “Company Business” means the Business of Company.
 
          “Company Cure Period” has the meaning set forth in Section 9.1(a)(iii)
hereof.
 
          “Company Financial Statements” has the meaning set forth in Section
3.12(a) hereof.
 
          “Company Material Adverse Effect” or “Company Material Adverse Change”
means a Material Adverse Effect on, or with respect to, Company.
 
          “Company Options” has the meaning set forth in Section 3.3(b).
 
          “Company Option Plan” means the Strategic Office Solutions, Inc. 2001
Stock Plan, as amended.
 
          “Company Proprietary Rights” means Proprietary Rights that are owned
by or licensed to Company that are material to the conduct of the Company
Business.
 
          “Company Stock” has the meaning set forth in the Recitals.
 
          “Company Terminating Breach” has the meaning set forth in Section
9.1(a)(iv) hereof.
 
          “Company Transaction Expenses” means the Transaction Expenses of
Company.
 
          “Consents” of a Person means any and all Permits and any and all
consents, approvals or waivers from third parties that are (i) required for the
consummation of the transactions contemplated by this Agreement or (ii)
necessary in order that such Person can conduct its business immediately after
the Effective Time in substantially the same manner as immediately before the
Effective Time.
 
          “Constituent Corporations” has the meaning set forth in the Recitals.
 
          “Contract Rights” means all rights and obligations under the
Contracts.
 
          “Contracts” of a Person means all agreements, contracts, leases
(whether for real or personal property), purchase orders, undertakings,
covenants not to compete, employment agreements, confidentiality agreements,
licenses, instruments, obligations and commitments to which such Person is a
party or by which such Person or any of its assets are bound are affected,
whether written or oral.
 
          “Court Order” means any judgment, decision, consent decree,
injunction, ruling or order of any Governmental Authority that is binding on any
Person or its property under applicable law.
 
          “DGCL” means the Delaware General Corporation Law, as amended.
 
          “Dissenters Rights” means the rights of shareholders of Company with
respect to mergers set forth in Chapter 13 of the California Code.
 
4
 

--------------------------------------------------------------------------------



          “Effective Time” has the meaning set forth in Section 2.2 hereof.
 
          “Employees” of a Person means all persons employed by such Person on a
full or part-time basis as of the relevant date.
 
          “Encumbrance” means any claim, lien, pledge, option, charge, easement,
security interest, deed of trust, mortgage, right-of-way, encroachment, building
or use restriction, conditional sales agreement or encumbrance of any nature
whatsoever.
 
          “Environmental Law” means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances or rules in existence on the
Closing Date relating to the protection, remediation or restoration of the
environment; environmental safety and health; the effect of the environment or
Substances on human health; emissions, discharges or releases of Substances into
the environment, including without limitation ambient air, surface water,
groundwater or land; or otherwise relating to the Handling of Substances or the
clean-up or other remediation thereof.
 
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
          “Escrow Agent” means U.S. Bank, N.A.
 
          “Escrow Agreement” means the Escrow Agreement, by and among Buyer,
Shareholder Representative and Escrow Agent, as escrow agent, in the form
mutually agreed to by the parties thereto.
 
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
          “Exchange Agent” has the meaning set forth in Section 2.7(a).
 
          “Fixtures and Equipment” of a Person mean all of the furniture,
fixtures, furnishings, machinery, computer hardware, and other tangible personal
property owned or leased by such Person, wherever located and including any such
Fixtures and Equipment in the possession of any of such Person’s respective
suppliers or other vendors.
 
          “GAAP” means United States generally accepted accounting principles
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such entity as may be in general use
by significant segments of the U.S. accounting profession, which are applicable
to the facts and circumstances on the date of determination.
 
          “Governmental Authority” means any federal, state, municipal,
provincial, local, foreign or other governmental, quasi-governmental or
administrative body, instrumentality, bureau, department or agency or any court,
tribunal, administrative hearing body, arbitrator, arbitration panel,
commission, or other similar dispute-resolving panel or body.
 
5
 

--------------------------------------------------------------------------------



          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
 
          “Handling” means the production, use, generation, emission, storage,
treatment, transportation, recycling, disposal, discharge, release, or other
handling or disposition of a Substance of any kind at any time.
 
          “Holdback Escrow” means the $1,200,000 Subordinated Indemnity Note
that will be placed in escrow (pursuant to the terms of the Escrow Agreement) to
offset indemnity claims in accordance with Section 8.5(b).
 
          “Holdback Shares” means any shares of the Buyer Common Stock into
which the Subordinated Indemnity Note may be converted, which such shares of
Buyer Common Stock shall be used to offset indemnity claims in accordance with
Section 8.5(b) and which such shares of Buyer Common Stock shall be held in
escrow pursuant to the terms of the Escrow Agreement.
 
          “Inventory” means all merchandise owned and intended for resale and
all raw materials, work in process, finished goods, wrapping, supply and
packaging items and similar items, whether or not located on the premises, on
consignment to a third party, or in transit or storage.
 
          “Jensen” means Kurt Jensen, an individual.
 
          “Liability” means any direct or indirect liability, indebtedness,
obligation, commitment, expense, claim, deficiency, guaranty or endorsement of
or by any Person of any type, whether accrued, absolute, contingent, matured,
unmatured, liquidated, unliquidated, known or unknown.
 
          “Material Adverse Effect” with respect to any Person means any effect
or change which has, individually or in the aggregate, a material adverse effect
on such Person’s financial condition, results of operations or business;
provided that any adverse effect that results from general economic, business or
industry conditions shall be disregarded in determining whether there has been a
“Material Adverse Effect” on such Person.
 
          “Material Contracts” has the meaning set forth in Section 3.9.
 
          “Merger” has the meaning set forth in the Recitals.
 
          “Merger Consideration” means the Preliminary Merger Consideration as
adjusted pursuant to Section 2.10(b) of this Agreement.
 
          “Merger Sub” has the meaning set forth in the Preamble.
 
          “NCM” has the meaning set forth in Section 4.2.
 
          “Net Cash on Hand” means the cash and cash equivalents of the Company
included in the Company’s current assets less total outstanding indebtedness,
excluding capital leases as of the Effective Time.
 
6
 

--------------------------------------------------------------------------------



          “Operating Site” means any real property or facility owned or leased
at any time by Company in connection with the operation of the Company Business.
 
          “Ordinary Course” means in the ordinary course of business and
consistent with past practice.
 
          “PCBs” means polychlorinated biphenyls.
 
          “Permitted Encumbrance” means (a) liens for Taxes and other
governmental charges and assessments which are not yet due and payable or which
are being contested in good faith, (b) liens of landlords and liens of carriers,
warehousemen, mechanics and materialmen and other like liens arising in the
Ordinary Course for sums not yet due and payable or which are being contested in
good faith, (c) other liens or imperfections on real property which do not
materially detract from the existing use of the property affected by such lien
or imperfection, (d) liens shown on any title insurance policies delivered to
Buyer prior to the date hereof and (e) liens reflected on the Company Balance
Sheet.
 
          “Permits” of a Person means all licenses, permits, franchises,
approvals, authorizations, consents or orders of, or filings with, any
Governmental Authority necessary for the past or present conduct or operation of
the Business or ownership of the Assets of such Person.
 
          “Person” means any person or entity, whether an individual, trustee,
corporation, limited liability company, general partnership, limited
partnership, trust, unincorporated organization, business association, firm,
joint venture or Governmental Authority.
 
          “Pre-Closing Dividend” means a cash dividend that, subject to
compliance with applicable laws, the Board of Directors of Company will be
permitted to declare on Company Common Stock, to be paid immediately prior to
the Effective Time.
 
          “Preliminary Merger Consideration” has the meaning set forth in
Section 2.10(a) hereof.
 
          “Proprietary Rights” means any and all (a) U.S. and foreign patents,
patent applications, patent disclosures and improvements and modifications
thereto, combinations, combinations-in-part, renewals, and extensions, including
without limitation petty patents and utility models and applications therefor,
(b) U.S. and foreign trademarks, service marks, trade dress, logos, trade names,
corporate names and assumed names, and all modifications thereto, and the
goodwill associated therewith, whether based on common law or statutory rights,
and registrations and applications for registration thereof, (c) U.S. and
foreign copyrights and derivative works thereto, whether based on common law or
statutory rights, and registrations and applications for registration thereof,
(d) U.S. and foreign mask work rights and registrations and applications for
registration thereof, (e) trade secrets, know-how, research and development
information, financial data, and customer and supplier lists, (f) computer
software, programs, code (in any form, including, without limitation,
modifications, enhancements and improvements thereto), domain names, internet
addresses, web sites, telephone numbers and business addresses, and (g) licenses
from third parties granting any rights with respect to any of the foregoing.
 
7
 

--------------------------------------------------------------------------------



          “Registration Rights Agreement” means the Registration Rights
Agreement substantially in the form attached hereto as Exhibit B to be entered
into on the Closing Date providing certain registration rights to shareholders
of Company with respect to certain of the Merger Consideration.
 
          “Regulations” means any laws, statutes, ordinances, regulations,
rules, notice requirements, court decisions, agency guidelines, principles of
law and orders of any Governmental Authority, including without limitation
energy, motor vehicle safety, public utility, zoning, building and health codes,
Environmental Laws, occupational safety and health and laws respecting
employment practices, employee documentation, terms and conditions of employment
and wages and hours.
 
          “Related Party” means any of Company’s Affiliates, officers and
directors, and any Affiliates, partner or immediate family members of such
officers and directors.
 
          “Representative” means any Affiliate, officer, director, principal,
attorney, agent, employee or other legal representative of any Person.
 
          “Resignations” has the meaning set forth in Section 2.5.
 
          “SEC” has the meaning set forth in Section 4.7 hereof.
 
          “SEC Documents” has the meaning set forth in Section 4.7 hereof.
 
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.
 
          “Shareholders” has the meaning set forth in Section 3.3(a) hereof.
 
          “Shareholder Representative” has the meaning set forth in Section 9.13
of this Agreement.
 
          “Signing Shareholders” has the meaning set forth in the Recitals.
 
          “Subordinated Indemnity Note” means the principal amount $1,200,000
(subject to adjustment as set forth in Section 2.10(b) below) promissory note in
the form of Exhibit D that is subject to set off for indemnity claims under
Section 8.5, that is to be issued as part of the Merger Consideration and that
is to be held by the Escrow Agent pursuant to the Escrow Agreement.
 
          “Subordinated Purchase Notes” means the aggregate principal amount
$5,000,000 promissory notes in the form of Exhibit C that are to be issued as
part of the Merger Consideration.
 
          “Subordinated Seller Notes” means the Subordinated Indemnity Note and
the Subordinated Purchase Notes.
 
          “Subsidiary” of any Person, means any corporation, partnership,
limited liability company, joint venture, trust, association or other legal
entity of which such Person (either alone, through or together with any other
Subsidiary) (i) owns, directly or indirectly, more than 50% of the stock or
other equity interests, or (ii) exercises actual control over the management of
such corporation or other legal entity.
 
8
 

--------------------------------------------------------------------------------



          “Substances” means any “hazardous substance,” “hazardous waste,”
“pollutant,” “contaminant” or “toxic substance,” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq., the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et
seq., the Clean Water Act, 33 U.S.C. Section 1251 et seq., the Clean Air Act, 42
U.S.C. Section 7401 et seq., or the Toxic Substances Control Act, 15 U.S.C.
Section 2601 et seq., and regulations promulgated thereunder, or any analogous
state and local laws and regulations; petroleum and petroleum products; PCBs or
asbestos.
 
          “Surviving Corporation” has the meaning set forth in Section 2.1(a).
 
          “Target Net Cash on Hand” means $2,000,000.
 
          “Target Working Capital” means $4,250,000.
 
          “Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any taxing authority or
jurisdiction (foreign or domestic) with respect to Taxes, including information
returns, and any documents with respect to or accompanying requests for the
extension of time in which to file any such report, return, document,
declaration or other information.
 
          “Taxes” mean any and all taxes, charges, fees, levies or other
assessments, including income, gross receipts, excise, real or personal
property, sales, withholding, social security, retirement, unemployment,
occupation, use, service, license, net worth, payroll, franchise and transfer
and recording, imposed by the Internal Revenue Service or any taxing authority
(whether domestic or foreign, including any federal, state, county, local or
foreign government or any subdivision or taxing agency thereof (including a U.S.
possession)), whether computed on a separate, consolidated, unitary, combined or
any other basis; and such term shall include any interest, fines, penalties or
additional amounts attributable to, or imposed upon, or with respect to, any
such taxes, charges, fees, levies or other assessments.
 
          “Taxpayer” shall have the meaning set forth in Section 3.21(a).
 
          “To the knowledge” or “knowledge” of a party (or similar phrases)
means to the extent of matters which are actually known by such party; provided
that, with respect to Company, such terms shall mean to the extent of matters
(i) which are actually known by Jensen and (ii) which an individual in Jensen’s
position would reasonably be expected to discover or otherwise become aware of
in the course of conducting an investigation concerning the existence of such
matters.
 
          “Transaction Expenses” means all legal, accounting, investment
banking, and other fees and expenses incurred in connection with this Agreement,
the Merger, and the other transactions contemplated hereby.
 
          “Transmittal Letter” has the meaning set forth in Section 2.7(a)
hereof.
 
9
 

--------------------------------------------------------------------------------



          “Unaudited Financial Statements” has the meaning set forth in Section
3.12(a) hereof.
 
          “Working Capital” means the difference (whether positive or negative)
of (a) the consolidated current assets of Company (excluding cash and cash
equivalents), minus (b) the consolidated current liabilities of Company, in each
case, as determined in accordance with GAAP, as of the Effective Time.
 
     1.2 Interpretation Provisions
 
          (a) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, schedule and
exhibit references are to this Agreement unless otherwise specified. The meaning
of defined terms shall be equally applicable to the singular and plural forms of
the defined terms. The term “or” is disjunctive but not necessarily exclusive.
The terms “include” and “including” are not limiting and mean “including without
limitation.”
 
          (b) References to agreements and other documents shall be deemed to
include all subsequent amendments and other modifications thereto.
 
          (c) References to statutes shall include all regulations promulgated
thereunder and references to statutes or regulations shall be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation.
 
          (d) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
 
          (e) The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against either party.
 
          (f) The annexes, schedules and exhibits to this Agreement are a
material part hereof and shall be treated as if fully incorporated into the body
of the Agreement.
 
ARTICLE 2
THE MERGER
 
     2.1 The Merger
 
          (a) Merger. At the Effective Time (as defined in Section 2.2 hereof),
and subject to and upon the terms and conditions of this Agreement and in
accordance with the California Code, Merger Sub shall be merged with and into
Company, the separate corporate existence of Merger Sub shall cease, and Company
shall continue as the surviving corporation and a wholly owned subsidiary of
Buyer. Company, as the surviving corporation after the Merger, is hereinafter
sometimes referred to as the “Surviving Corporation.”
 
          (b) Closing. Unless this Agreement shall have been terminated pursuant
to Section 9.1, and subject to the satisfaction (or, to the extent permitted,
the waiver) of the conditions set forth in Article 6, the closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the Effective Time at the offices of K&L Gates LLP, 70 West Madison Street,
Suite 3100, Chicago, Illinois.
 
10
 

--------------------------------------------------------------------------------



     2.2 Effective Time
 
          As soon as practicable after the satisfaction or, to the extent
permitted, the waiver, of the conditions set forth in Article 6, and provided
that this Agreement has not been terminated pursuant to Section 9.1, Merger Sub
and Company shall prepare, execute and file with the Office of the Secretary of
State of the State of California the Certificate of Merger in order to comply in
all respects with the applicable requirements of the California Code and with
the provisions of this Agreement. For purposes of this Agreement, the “Effective
Time” of the Merger shall mean the time at which the Certificate of Merger has
been duly filed with the Office of the Secretary of State of the State of
California and has become effective in accordance with the California Code; and
the term “Closing Date” shall mean the date on which the Effective Time occurs.
 
     2.3 Effect of the Merger
 
          At the Effective Time, the effect of the Merger shall be as provided
in this Agreement, the Certificate of Merger and the applicable provisions of
the California Code. Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time the Surviving Corporation shall thereupon
and thereafter possess all of the rights, privileges, powers and franchises, of
a public as well as a private nature, of the Constituent Corporations, and shall
become subject to all of the restrictions, disabilities and duties of each of
the Constituent Corporations; and all rights, privileges, powers and franchises
of each Constituent Corporation, and all property, real, personal and mixed, and
all debts to each such Constituent Corporation, on whatever account, and all
choses in action belonging to each such corporation, shall become vested in the
Surviving Corporation; and all property, rights, privileges, powers and
franchises, and all and every other interests shall become thereafter the
property of the Surviving Corporation as they are of the Constituent
Corporations; and the title to any real property vested by deed or otherwise or
any other interest in real estate vested by any instrument or otherwise in
either of such Constituent Corporations shall not revert or become in any way
impaired by reason of the Merger; but all rights of creditors and Encumbrances
upon any property of either Constituent Corporation shall therefore attach to
the Surviving Corporation and shall be preserved unimpaired, and all debts,
liabilities and duties of each Constituent Corporation shall attach to the
Surviving Corporation and may be enforceable against it to the same extent as if
said debts, liabilities and duties had been incurred or contracted by it; all of
the foregoing in accordance with the applicable provisions of the California
Code.
 
     2.4 Articles of Incorporation; Bylaws
 
          (a) Articles of Incorporation. At and after the Effective Time, the
Articles of Incorporation of Merger Sub, as in effect immediately prior to the
Effective Time, shall be the Articles of Incorporation of the Surviving
Corporation until thereafter duly amended in accordance with applicable law and
such Articles of Incorporation, provided that the name of the Surviving
Corporation shall be “Strategic Office Solutions, Inc.”
 
          (b) Bylaws. At and after the Effective Time, the bylaws of Merger Sub,
as in effect immediately prior to the Effective Time, shall be the bylaws of the
Surviving Corporation until thereafter duly amended in accordance with
applicable law, the Articles of Incorporation of the Surviving Corporation and
such bylaws.
 
11
 

--------------------------------------------------------------------------------



     2.5 Directors and Officers
 
          The directors of Merger Sub immediately prior to the Effective Time
shall be the initial directors of the Surviving Corporation, each to hold office
in accordance with the Articles of Incorporation and bylaws of the Surviving
Corporation, and the officers of Merger Sub immediately prior to the Effective
Time shall be the initial officers of the Surviving Corporation, in each case
until their respective successors are duly elected or appointed and qualified in
the manner provided in the Articles of Incorporation and bylaws of the Surviving
Corporation and in accordance with applicable law. Company shall use
commercially reasonable efforts to cause each of its directors and corporate
officers to tender his or her resignation (collectively, the “Resignations”)
prior to the Effective Time, with each such resignation to be effective as of
the Effective Time.
 
     2.6 Effect on Company Stock
 
          At the Effective Time, by virtue of the Merger and without any further
action on the part of Buyer, Merger Sub, Company or the Shareholders:
 
          (a) Company Stock. Each share of Company Stock issued and outstanding
immediately prior to the Effective Time will be converted into the right to
receive, in accordance with the terms hereof, the Merger Consideration payable
for such share of Company Stock. When so converted, all of such shares of
Company Stock will be automatically cancelled and retired and shall no longer be
outstanding.
 
          (b) Merger Sub. Each share of common stock of Merger Sub issued and
outstanding immediately prior to the Effective Time shall be converted into and
become one fully paid and nonassessable share of common stock of the Surviving
Corporation.
 
          (c) [Intentionally Omitted]
 
          (d) Dissenters Rights. Shares of Company Stock that have not been
voted in favor of adoption of the Merger and with respect to which dissenters
rights shall have been properly demanded in accordance with the California Code
shall not be converted as set forth in Section 2.6(a) above at or after the
Effective Time unless and until the holder of such shares withdraws its demand
for appraisal in accordance with applicable law or becomes ineligible for such
appraisal, at which time such shares shall be converted as set forth in Section
2.6(a) above, without interest. Company shall give Buyer (i) notice of any
written demands for appraisal, withdrawals of demands for appraisal and any
other instruments in respect thereof received by Company prior to the Effective
Time, and (ii) the opportunity to participate in all negotiations and
proceedings with respect to demands for appraisal. Without the prior written
consent of Buyer, which shall not be unreasonably withheld or delayed, Company
will not make any payment with respect to any demands for appraisal and will not
settle or offer to settle any such demands.
 
          (e) Cancellation of Buyer Owned Stock. All of the Company Stock that
is owned by Buyer or any direct or indirect wholly-owned Subsidiary of Buyer
shall automatically cease to be outstanding, shall be canceled and shall cease
to exist and no Merger Consideration shall be delivered in exchange therefor.
 
12
 

--------------------------------------------------------------------------------



          (f) Adjustments to Annex I. In the event of any reclassification,
stock split or stock dividend with respect to Company Stock or Buyer Common
Stock, any change or conversion of Company Stock or Buyer Common Stock into
other securities or any other dividend or distribution with respect to Company
Stock or Buyer Common Stock (or if a record date with respect to any of the
foregoing should occur) prior to the Effective Time, appropriate and
proportionate adjustments shall be made to the description of the Merger
Consideration on Annex I.
 
          (g) Withholding Rights. Each of the Surviving Corporation and Buyer
shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to any holder of shares of Company Stock such
amounts as it is required to deduct and withhold with respect to the making of
such payment under the Code and the rules and regulations promulgated
thereunder, or any provision of state, local or foreign tax law. To the extent
that amounts are so withheld by the Surviving Corporation or Buyer, as the case
may be, and delivered to the relevant taxing authority, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
holder of the Company Stock in respect of which such deduction and withholding
was made by the Surviving Corporation or Buyer.
 
     2.7 Delivery of Merger Consideration
 
          (a) Exchange Agent. Prior to the Effective Time, Buyer will designate
a Person reasonably acceptable to Company to act as exchange agent (the
“Exchange Agent”) for the payment of the Merger Consideration in accordance with
this Article 2. At or prior to the Effective Time, Buyer shall deliver the
Preliminary Merger Consideration to the Exchange Agent to be held in trust for
the benefit of the Shareholders (the “Exchange Fund”).
 
          (b) Distribution of Transmittal Letter. As soon as practicable after
the Effective Time, but in any event no later than two business days thereafter,
Buyer shall, or shall cause K&L Gates, LLP to, make available to each
Shareholder a letter of transmittal in substantially the form attached hereto as
Exhibit E (the “Transmittal Letter”), which Transmittal Letter shall, among
other things, (i) acknowledge that the shares of Buyer Common Stock are
restricted securities, (ii) to the extent that such Shareholder is not a Signing
Shareholder, acknowledge that such Shareholder is agreeing to the appointment,
and indemnification, of the Shareholder Representative, in accordance with the
terms and conditions contained in Section 9.13 of this Agreement, (iii) to the
extent that such Shareholder is not a Signing Shareholder, acknowledge that such
Shareholder is agreeing to the indemnification obligations contained in Section
8.2(a)(i) of this Agreement, and (iv) provide instructions for such
Shareholder’s use in effecting the surrender of the certificate or certificates
evidencing Company Stock (the “Certificates”) in exchange for the Merger
Consideration.
 
          (c) Delivery. At the Effective Time, each Shareholder shall be
entitled to receive, upon surrender to the Exchange Agent of any Certificates
for cancellation, together with a duly-executed and completed Transmittal
Letter, such Shareholder’s portion of the Merger Consideration set forth
opposite such Shareholder’s name on Annex I, provided that the Subordinated
Indemnity Note shall be held by the Exchange Agent, rather than delivered to the
Escrow Agent, until such time as the Actual Working Capital is determined in
accordance with Section 2.10(b).
 
13
 

--------------------------------------------------------------------------------



          (d) Cancellation of Company Stock. Upon surrender of each Certificate
and delivery by Buyer of the Merger Consideration to be delivered in exchange
therefor, such Certificate shall forthwith be canceled. Until so surrendered,
each Certificate shall be deemed for all corporate purposes to evidence only the
right to receive upon such surrender its pro rata share of the Merger
Consideration in accordance with the terms and upon the conditions of this
Agreement, the Transmittal Letter and the Exchange Agent Agreement.
 
          (e) Termination of Exchange Fund. Any portion of the Exchange Fund
that remains undistributed to the Shareholders for twelve (12) months after the
Effective Time shall be delivered to Buyer, upon demand, and any Shareholders
who have not theretofore completed a Transmittal Letter, submitted it and their
Certificates to the Exchange Agent and otherwise complied with the requirements
described in this Article 2 shall thereafter look only to Buyer for, and Buyer
shall remain liable for, payment of their claims for the Merger Consideration
pursuant to the provisions of this Article 2.
 
     2.8 No Further Ownership Rights in Shares of Company Stock
 
          At the Effective Time, the stock transfer books of Company shall be
closed, and there shall be no further registration of transfers of Company
capital stock thereafter on the records of Company. The Merger Consideration
delivered upon the surrender for exchange of shares of Company Stock in
accordance with the terms hereof shall be deemed to have been issued in full
satisfaction of all rights pertaining to the shares of Company Stock. If, after
the twelve (12) month anniversary of the Effective Time, the Certificates are
presented to the Surviving Corporation for any reason, they shall be canceled
and the holder thereof shall receive its pro rata share of the Merger
Consideration as provided in this Article 2.
 
     2.9 Lost, Stolen or Destroyed Certificates
 
          In the event any Certificates shall have been lost, stolen or
destroyed, the Exchange Agent, Buyer or Surviving Corporation, as applicable,
shall issue in exchange for such lost, stolen or destroyed Certificates, upon
the making of an affidavit of that fact with appropriate indemnification, in
form satisfactory to Buyer in its reasonable discretion, by the Person claiming
such Certificate to be lost, stolen, or destroyed, such Certificate’s pro rata
share of the Merger Consideration pursuant to this Article 2.
 
     2.10 Calculation of Merger Consideration
 
          (a) Payments at Closing. Buyer agrees to pay to Shareholders at the
Closing the following aggregate consideration (the “Preliminary Merger
Consideration”): (i) an amount in cash equal to $24,000,000; (ii) $5,000,000 in
Subordinated Purchase Notes; and (iii) $7,300,000 in the form of 2,085,714
shares of Buyer Common Stock, (the “Buyer Stock Consideration”). Buyer agrees to
deliver to the Escrow Agent, the Seller Indemnity Note. The Preliminary Merger
Consideration shall be subject to adjustment as set forth in Section 2.10(b)
below.
 
14
 

--------------------------------------------------------------------------------



          (b) Determination of Actual Working Capital and Net Cash on Hand.
 
          (i) Preliminary Statement. On the day prior to the Closing Date,
Company will prepare and deliver to Buyer a statement (the “Preliminary
Statement”) setting forth in reasonable detail Company’s determination and
calculation of Working Capital and Net Cash on Hand. The Preliminary Statement
will be prepared using the same accounting treatment and other methodology used
by the Company in preparing the Company Financial Statements, and will in all
respects be prepared in a manner consistent with the Company Financial
Statements.
 
          (ii) Closing Balance Sheet. Within thirty (30) days after the Closing
Date, Shareholder Representative will prepare, or cause to be prepared, and
deliver to Buyer a statement (the “Closing Balance Sheet”) setting forth in
reasonable detail Shareholder Representative’s determination and calculation of
Working Capital and Net Cash on Hand as of the Closing Date. The Closing Balance
Sheet will be prepared using the same accounting treatment and other methodology
used by the Company in preparing the Company Financial Statements, and will in
all respects be prepared in a manner consistent with the Company Financial
Statements.
 
          (iii) Closing Statement Preparation and Review. If Buyer does not
object to the calculation of Net Cash on Hand set forth in the Closing Balance
Sheet within thirty-five (35) days after the Closing Date, or accepts such
calculation in writing during such thirty-five (35) day period, the Closing
Balance Sheet will become the final determination and calculation of the Actual
Net Cash on Hand and payment will be made in accordance with Section 2.10(b)(v).
If Buyer does not object to the calculation of Working Capital set forth in the
Closing Balance Sheet within sixty (60) days after the Closing Date, or accepts
such calculation in writing during such sixty (60) day period, the Closing
Balance Sheet will become the final determination and calculation of the Actual
Working Capital and payment will be made in accordance with Section 2.10(b)(v).
If Buyer objects to the Closing Balance Sheet, as soon as practicable following
the Closing Date, but in no event later than thirty-five (35) days thereafter
with respect to Net Cash on Hand, and no later than sixty (60) days thereafter
with respect to Working Capital, Buyer will notify the Shareholder
Representative in writing of such objection (a “Notice of Objection”). The
Notice of Objection shall contain a statement (the “Closing Statement”) setting
forth in reasonable detail Buyer’s determination and calculation of the Working
Capital and the Net Cash on Hand, and identifying any adjustments to the
Preliminary Merger Consideration as a result of such amounts being greater or
less than the Working Capital and Net Cash on Hand set forth in the Preliminary
Statement. The Closing Statement shall be prepared based on the books and
records of Company using the same accounting treatment and other methodologies
used by Company in preparing the Preliminary Statement.
 
15
 

--------------------------------------------------------------------------------



          (iv) Closing Statement Dispute Resolution. During the thirty (30) day
period immediately following the Shareholder Representative’s receipt of any
Notice of Objection, Buyer and the Shareholder Representative will negotiate in
good faith to resolve all disputed items. If Buyer and the Shareholder
Representative are unable to resolve all of such disputes within thirty (30)
days of Shareholder Representative’s receipt of the Notice of Objection, the
items in dispute may be referred by either such party for determination as
promptly as practicable to an independent accounting firm mutually agreed upon
by Buyer and the Shareholder Representative (the “Independent Accounting Firm”),
which shall be jointly engaged by Buyer and the Shareholder Representative
pursuant to an engagement letter in customary form which each of Buyer and the
Shareholder Representative will execute. The parties will direct the Independent
Accounting Firm to prescribe procedures for resolving the disputed items and to
make a written determination, with respect to such disputed items only, whether
and to what extent, if any, the accompanying calculations of the Working Capital
and Net Cash on Hand require adjustment based on the terms and conditions of
this Agreement (the “Determination”). The Determination will be based solely on
presentations with respect to such disputed items by Buyer and the Shareholder
Representative to the Independent Accounting Firm and not on the Independent
Accounting Firm’s independent review; provided, that such presentations will be
deemed to include any written reports, work papers, records, accounts or similar
materials delivered to the Independent Accounting Firm by Buyer or the
Shareholder Representative in connection with such presentations and any
materials delivered to the Independent Accounting Firm in response to requests
by the Independent Accounting Firm. In the absence of fraud or manifest error,
the Determination will be conclusive and binding upon Buyer, the Shareholder
Representative and the Shareholders. The parties agree that, if the Independent
Accounting Firm assigns to any item a value greater than the greatest value for
such item claimed by either Buyer or the Shareholder Representative (the “Upper
Limit”) or less than the smallest value for such item claimed by Buyer or the
Shareholder Representative (the “Lower Limit”), the Determination for such item
shall be adjusted to the Upper Limit or the Lower Limit, as applicable. If the
value assigned by the Independent Accounting Firm to the Working Capital and Net
Cash on Hand, taken together, is less than ninety-five percent (95%) of the
value assigned to such items by Shareholder Representative in the Closing
Balance Sheet, then the expenses and fees of the Independent Accounting Firm
shall be offset against the aggregate principal amount of the Subordinated
Purchase Note, otherwise such expenses and fees will be borne by the Buyer. 
 
     (v) Adjustment to Merger Consideration. The Working Capital amount
determined in accordance with Section 2.10(b) (the “Actual Working Capital”) and
the Net Cash on Hand as determined in accordance with Section 2.10(b) (the
“Actual Net Cash on Hand”) will be used to calculate any necessary post-Closing
adjustments to the Preliminary Merger Consideration in order to arrive at the
Merger Consideration. Any such post-Closing adjustments to the Preliminary
Merger Consideration resulting from the Actual Net Cash on Hand being greater
than or less than, as the case may be, the Target Net Cash on Hand shall be made
on or before the later of (x) the fifth day after determination of the Actual
Net Cash on Hand and (y) the date thirty-five (35) days after the Effective
Time. Any such post-Closing adjustments to the Preliminary Merger Consideration
resulting from the Actual Working Capital being greater than or less than, as
the case may be, the Target Actual Working Capital shall be made on or before
the later of (x) the fifth day after the determination of the Actual Working
Capital and (y) the date one-hundred twenty (120) days after the Closing Date.
 
          (A) Subject to subsection (D) below, if the Actual Working Capital
exceeds the Target Working Capital, Buyer will increase the aggregate cash
portion of the Merger Consideration by the amount of such difference.
 
16
 

--------------------------------------------------------------------------------



          (B) If the Actual Net Cash on Hand exceeds the Target Net Cash on
Hand, Buyer will increase the aggregate cash portion of the Merger Consideration
by the amount of such difference. 
 
          (C) If the Target Working Capital exceeds the Actual Working Capital,
the aggregate principal balance of the Subordinated Purchase Note shall be
reduced by the amount of such difference. 
 
          (D) If the Target Net Cash on Hand exceeds the Actual Net Cash on
Hand, Shareholders will pay to Buyer the amount of such difference in cash.
 
          (E) The Preliminary Merger Consideration as finally adjusted in
accordance with this Section 2.10(b) will be deemed to be the Merger
Consideration.
 
     2.11 Section 338(h)(10) Election
 
          Buyer, Merger Sub and Company agree to treat the Merger as a
“qualified stock purchase” of the Company Common Stock within the meaning of
section 338(d)(3) of the Code and shall make a joint election under section
338(h)10) of the Code, and comparable state and local Tax provisions, with
respect to such purchase (the “Section 338(h)(10) Election”). In connection with
the making of the Section 338(h)(10) Election, Buyer and Company have agreed to
the allocation set forth in Annex II of the Merger Consideration among the
assets of the Company that are deemed to have been acquired pursuant to section
338(h)(10) of the Code and comparable state and local Tax provisions. Buyer and
Company shall exchange completed and properly executed copies of IRS Form 8023,
required schedules related thereto, and comparable state and local Tax forms and
schedules, all of which are to be prepared on a basis consistent with the
allocation set forth in Annex II.
 
     2.12 Taking of Necessary Action; Further Action
 
          Each of Buyer, Merger Sub and Company will take all such reasonable
lawful action as may be necessary or appropriate in order to effect the Merger
in accordance with this Agreement as promptly as practicable.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF COMPANY
 
          As an inducement of Buyer to enter into this Agreement, Company hereby
makes, as of the date hereof, the following representations and warranties to
Buyer, except as otherwise set forth in written disclosure schedules (the
“Schedules”) delivered to Buyer. The Schedules are numbered to correspond to the
various sections of this Article 3 setting forth certain exceptions to the
representations and warranties contained in this Article 3 and certain other
information called for by this Agreement. Unless otherwise specified, no
disclosure made in any particular Schedule shall be deemed made in any other
Schedule unless expressly made therein (by cross reference or otherwise) or the
Schedules otherwise expressly and completely disclose the specific exception.
 
17
 

--------------------------------------------------------------------------------



     3.1 Organization of Company
 
          Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of California. Company has full corporate
power and authority to conduct its business as it is presently being conducted
and to own or lease, as applicable, the Company Assets. Copies of the Articles
of Incorporation, certified by the Secretary of State of California, and the
bylaws of Company, certified by the Secretary of Company, have been delivered to
Buyer by Company and are true, correct and complete in all material respects.
Company is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is necessary under
applicable law as a result of the conduct of the Company Business or the
ownership of its properties and where the failure to be so qualified would have
a Company Material Adverse Effect. Each jurisdiction in which Company is
qualified to do business as a foreign corporation is set forth in Schedule 3.1.
 
     3.2 No Subsidiaries; No Interest in Other Entities
 
          Company has no Subsidiaries and owns no shares of any corporation and
has no other ownership or other investment interest, either of record,
beneficially or equitably, in any company, association, partnership, joint
venture or legal entity, except for bank, checking and money market accounts.
 
     3.3 Capitalization of Company
 
          (a) As of the date of this Agreement, there are 20,000,000 shares of
Company Stock authorized under its Articles of Incorporation, of which
19,357,142 are issued and outstanding. Schedule 3.3(a) sets forth a complete and
accurate list of the names and addresses of all holders of record, as of the
date of this Agreement, of Company Stock (the “Shareholders”).
 
          (b) As of the date of this Agreement, there are no outstanding and
unexercised options to purchase shares of Company Stock (“Company Options”).
 
          (c) Except as set forth in paragraphs (a) and (b) of this Section 3.3,
there are issued and outstanding (i) no shares of capital stock or other voting
securities of Company, (ii) no securities of Company convertible into or
exchangeable for shares of capital stock or other voting securities of Company,
(iii) no subscription, options, warrants, calls, commitments, preemptive rights
or other rights of any kind to acquire from Company and no obligation of Company
to issue or sell, any shares of capital stock or other voting securities of
Company or any securities of Company convertible into or exchangeable for such
capital stock or voting securities and (iv) no equity equivalents, interests in
the ownership or earnings or stock appreciation, phantom stock or other similar
rights of or with respect to Company. There is no liability for or obligation
with respect to any dividends, distributions or similar participation interests
declared or accumulated but unpaid with respect to any shares of Company capital
stock.
 
          (d) All outstanding shares of Company Stock are, and any shares of
Company Stock issuable upon exercise of any outstanding Company Option, will,
upon exercise or conversion pursuant to its terms, be, validly issued, fully
paid and non-assessable and not subject to any preemptive rights created by
statute, Company’s Articles of Incorporation or bylaws or any Contract. Each
outstanding share of Company Stock and outstanding Company Option has been, and
the shares of Company Stock issuable upon exercise of any outstanding Company
Option will be, issued in compliance with all federal and state corporate and
securities laws.
 
18
 

--------------------------------------------------------------------------------



          (e) Except as set forth in Schedule 3.3(e), there are no outstanding
obligations (contractual or otherwise) of Company to repurchase, redeem or
otherwise acquire any shares of Company capital stock or any other securities of
the type described in paragraph (c) of this Section 3.3. There is no restriction
upon the voting or transfer of any share of Company capital stock or other
voting securities of Company pursuant to Company’s Articles of Incorporation,
bylaws or any Contract to which Company is a party or by which Company is bound,
and, except as contemplated by this Agreement, there is no outstanding vote,
plan or pending proposal for any redemption of Company Stock or other voting
securities of Company or the merger or consolidation of Company with or into any
other entity. Except as set forth in Schedule 3.3(e), there are no voting
trusts, shareholder agreements, proxies or other agreements in effect with
respect to the voting or transfer of the Company Stock.
 
     3.4 Unlawful Payments and Contributions
 
          To the knowledge of the Company, neither the Company, nor any of its
directors, officers, employees or agents has (i) used any Company funds for any
unlawful contribution, endorsement, gift, entertainment or other unlawful
expense relating to political activity, (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee,
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any Person or entity.
 
     3.5 Authorization
 
          Company has all necessary corporate power and authority to execute,
deliver and perform its obligations under this Agreement and has taken all
corporate action required to authorize the execution, delivery and performance
of this Agreement and the consummation of the Merger and the other transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Company, assuming the due authorization, execution and delivery by Buyer and
Merger Sub, and the Shareholders that are parties hereto. This Agreement is, and
upon execution and delivery will be, a legal, valid and binding obligation of
Company, enforceable against Company in accordance with its terms, except that
enforceability may be limited by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors.
 
     3.6 Officers and Directors
 
          Schedule 3.6 contains a true, correct and complete list of all
corporate officers and directors of Company.
 
19
 

--------------------------------------------------------------------------------



     3.7 Bank Accounts
 
          Schedule 3.7 contains a list of all of Company’s bank accounts, safe
deposit boxes and persons authorized to draw thereon or have access thereto.
 
     3.8 Assets
 
          Schedule 3.8 contains an accurate list of all tangible assets and
properties owned or leased by Company where the value of an individual item
exceeds $50,000. Except as set forth on Schedule 3.8, Company has good and
marketable fee simple title or a valid leasehold or license to each of the
Company Assets, and none of the Company Assets are subject to any Encumbrances
other than Permitted Encumbrances. The Company Assets constitute all of the
assets, rights and properties, tangible or intangible, real or personal, which
are required for the operation of the Company Business as it is presently
conducted. Except as set forth on Schedule 3.8, all tangible assets and
properties which are part of the Company Assets are in good operating condition
and repair (normal wear and tear excepted) and are usable in the Ordinary
Course.
 
     3.9 Material Contracts
 
          (a) Disclosure. Schedule 3.9 sets forth a complete and accurate list
of all of Contracts to which Company is a party as of the date of this Agreement
of the following categories (collectively, the “Material Contracts”):
 
          (i) Contracts that are not made in the Ordinary Course, pursuant to
which aggregate payments of $100,000 or more have been made since January 1,
2009;
 
          (ii) manufacturing or joint development agreements; 
 
          (iii) license agreements or royalty agreements, whether Company is the
licensor or licensee thereunder (excluding licenses that are commonly available
on standard commercial terms, such as software “shrink wrap” or “click through”
licenses), pursuant to which aggregate payments of $25,000 or more have been
made since January 1, 2009; 
 
          (iv) confidentiality and non-disclosure agreements (whether the
Company is the beneficiary or the obligated party thereunder) not otherwise
described in this Section 3.9(a); 
 
          (v) customer orders or sales contracts under which the customer is
required by its terms to make a payment after the date hereof of $100,000 or
more; 
 
          (vi) Contracts or commitments involving future expenditures or
Liabilities, actual or potential, in excess of $100,000 after the date hereof; 
 
          (vii) Contracts or commitments relating to commission arrangements
with others, pursuant to which aggregate payments of $100,000 or more have been
made since January 1, 2009;
 
20
 

--------------------------------------------------------------------------------



          (viii) employment contracts, consulting contracts and severance
agreements, including Contracts (A) to employ or terminate executive officers or
other Company Employees and other contracts with present officers or directors
of Company or (B) that will result in the payment by, or the creation of any
Liability to pay on behalf of Company, Surviving Corporation or Buyer any
severance, termination, “golden parachute,” or other similar payments to any
Company Employees following termination of employment or otherwise as a result
of the consummation of the transactions contemplated by this Agreement; 
 
          (ix) indemnification agreements, including Contracts that contain
indemnification obligations, not otherwise described in this Section 3.9(a); 
 
          (x) promissory notes, loans, agreements, indentures, evidences of
indebtedness, letters of credit, guarantees, or other instruments relating to an
obligation to pay money, whether Company shall be the borrower, lender or
guarantor thereunder (excluding credit provided by Company in the Ordinary
Course to purchasers of its products and obligations to pay vendors in the
Ordinary Course), except as disclosed in the Company Financial Statements; 
 
          (xi) Contracts to which Company is a party, or to Company’s knowledge
any other Contracts, containing covenants limiting the freedom of Company, or
any officer, director, Employee or Affiliate of Company, to engage in any line
of business or compete with any Person that relates directly or indirectly to
the Company Business; 
 
          (xii) any Contract with the federal, state or local government or any
agency or department thereof, pursuant to which aggregate payments of $10,000 or
more have been made since January 1, 2009; 
 
          (xiii) any Contract or other arrangement with a Related Party other
than employment agreements and any compensatory arrangements entered into in the
Ordinary Course; 
 
          (xiv) Contracts that contain a change of control provision granting to
another party or other parties thereto the right to terminate such Contract or
take other action adverse to Company upon or following the Merger or any other
transaction contemplated herein (the “Consent Agreements”); 
 
          (xv) Contracts that purport to limit Company or, after the Effective
Time, the Surviving Corporation or Buyer, from providing any service in any
jurisdiction, whether under the Company name, the Buyer name, or otherwise, or
grant any exclusive geographic, segment or other rights to any third party;
 
          (xvi) Contracts that are in the nature of offset or barter
arrangements; 
 
          (xvii) professional services contracts, pursuant to which aggregate
payments of $100,000 or more have been made since January 1, 2009;
 
21
 

--------------------------------------------------------------------------------



          (xviii) any fixed-fee professional services contracts under which
Company is obligated to perform not otherwise described in this Section 3.9(a);
and 
 
          (xix) any other Contract material to the Company Business or the
Company Assets.
 
True, correct and complete copies of all of the Material Contracts listed on
Schedule 3.9, including all amendments and supplements thereto, have been made
available to Buyer or its Representatives. Company has included as part of
Schedule 3.9 a brief summary of the material terms of each oral Material
Contract.
 
          (b) Absence of Defaults. All of the Contracts listed pursuant to
paragraph (a) of this Section 3.9 are valid, binding and enforceable against
Company and, to the knowledge of Company, are valid, binding and enforceable
against the other parties thereto, in each case, in accordance with their terms.
Except as set forth on Schedule 3.9, no condition exists or event has occurred
which, with notice or lapse of time or both, would constitute a default under
the Material Contracts by Company or, to the knowledge of Company, any other
party thereto. Company has no reason to believe that the products or services
called for by any Material Contract cannot be supplied in accordance with the
terms of such Material Contract, including time specifications, and has no
reason to believe that any unfinished Material Contract will, upon performance
by Company, result in a material loss to Company.
 
          (c) Product Warranty. Company has not committed any act, and, to
Company’s knowledge, there has been no omission by Company, which may result in,
and there has been no occurrence which may give rise to, any product Liability
or Liability for breach of warranty (whether covered by insurance or not) on the
part of Company, with respect to products designed, sold, repaired, maintained,
delivered or installed or services rendered prior to or on the Closing Date.
 
     3.10 No Conflict or Violation; Consents
 
          (a) Except for the Consent Agreements and except as set forth on
Schedule 3.10(a), none of the execution, delivery or performance of this
Agreement, the consummation of the Merger or any other transaction contemplated
hereby, nor compliance by Company with any of the provisions hereof, will (i)
violate or conflict with any provision of Company’s Articles of Incorporation or
bylaws, (ii) violate, conflict with, or result in a breach of or constitute a
default (with or without notice or passage of time) under, or result in the
termination of, or accelerate the performance required by, or result in a right
to terminate, accelerate, modify or cancel under, or require a consent under, or
result in the creation of any Encumbrance upon any of its assets under, any
contract, lease, sublease, license, sublicense, franchise, permit, indenture,
agreement or mortgage for borrowed money, instrument of indebtedness, security
interest or other arrangement to which Company is a party or by which Company is
bound, (iii) violate any applicable Regulation or Court Order or (iv) impose any
Encumbrance on any Company Assets (other than Permitted Encumbrances), other
than, with respect to (ii), (iii) and (iv) any such violation, conflict, breach,
default, termination, acceleration, modification, cancellation, consent
requirement or Encumbrance that would not reasonably be expected to have a
Material Adverse Effect.
 
22
 

--------------------------------------------------------------------------------



          (b) Except as set forth on Schedule 3.10(b), no notices to,
declaration, filing or registration with, approvals or consents of, or
assignments by, any Governmental Authority are necessary to be made or obtained
by Company in connection with the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby, except
(i) the filing of the Certificate of Merger with the Secretary of State of the
State of California, (ii) any filing that may be required by the HSR Act, and
(iii) such notices, approvals or consents which if not obtained or made would
not reasonably be expected to have a Material Adverse Effect on Company or
impair its ability to consummate the transactions contemplated hereby.
 
     3.11 Permits
 
          (a) Schedule 3.11(a) sets forth a complete list of all Permits
material to the Company Business or the Company Assets, all of which are as of
the date hereof, and will be as of the Closing Date, in full force and effect.
 
          (b) Except as set forth on Schedule 3.11(b), Company currently has all
Permits required under any applicable Regulation necessary for the lawful
conduct of its business as presently conducted and owns or possesses such
Permits free and clear of all Encumbrances other than Permitted Encumbrances,
except for such Permits the failure of which to obtain have not had and would
not reasonably be expected to have a Company Material Adverse Effect. Company is
not in default, nor has Company received any notice of any claim of default,
with respect to any such Permit, except for such defaults that have not had and
would not reasonably be expected to have a Company Material Adverse Effect.
 
     3.12 Financial Statements; Books and Records
 
          (a) Company has made available to Buyer (i) the audited balance sheets
of Company as of each of December 31, 2009 (the “Company Annual Balance Sheet
Date”) and December 31, 2008 and the related statements of income and cash flow
for the 12-month periods then ended together with the notes thereon (the
“Audited Financial Statements”), (ii) the reviewed but unaudited balance sheet
of Company as of December 31, 2007 and the related statements of income and cash
flow for the 12-month period then ended together with the notes thereon, and
(iii) the unaudited balance sheet of Company as of the Company Balance Sheet
Date and the related statements of income and cash flow for the five-month
period then ended together with the notes thereon (the financial statements
described in clauses (ii) and (iii) above, collectively, the “Unaudited
Financial Statements” and together with the Audited Financial Statements, the
“Company Financial Statements”). The Audited Financial Statements have been
prepared in accordance with GAAP consistently applied from period to period. The
Company Financial Statements present fairly, in all material respects, the
financial condition of Company as of the dates stated therein and the results of
operation for the periods stated therein.
 
          (b) Company has maintained a system of internal accounting controls
sufficient to provide reasonable assurance that transactions have been executed
with management's authorizations, and transactions have been recorded as
necessary to permit preparation of the Company Financial Statements in
accordance with GAAP.
 
23
 

--------------------------------------------------------------------------------



          (c) The Company Books and Records accurately and fairly reflect, in
all material respects, the activities of Company and have been made available to
Buyer for its inspection.
 
          (d) Company has not engaged in any monetary transaction, maintained
any bank account or used any corporate funds except for such monetary
transactions, bank accounts or funds which have been and are reflected, in all
material respects, in the normally maintained Company Books and Records.
 
          (e) The stock records and minute books of Company that have been made
available to Buyer reflect all minutes of meetings and resolutions of its
shareholders and board of directors and all committees thereof and, to the
knowledge of Company, all issuances, transfers and redemptions of Company Stock,
and contain true, correct and complete copies of Company’s Articles of
Incorporation and bylaws and all amendments thereto through the date hereof.
 
     3.13 Absence of Certain Changes or Events
 
          Except as set forth on Schedule 3.13, since the Company Balance Sheet
Date there has not been any:
 
          (a) event or occurrence that would reasonably be expected to
constitute a Company Material Adverse Change;
 
          (b) failure to exercise commercially reasonable efforts to preserve
the Company Business intact and to preserve the continued services of its
Employees and the goodwill of suppliers, customer and others having existing
business relations with Company;
 
          (c) resignation or termination of any officer or Employee, or any
material increase in the rate of compensation payable or to become payable to
any officer or Employee of Company, including the making of any loan to, or the
payment, grant or accrual of any bonus, incentive compensation, service award or
other similar benefit to, any such Person, or the addition to, modification of,
or contribution to any Employee Plan (as defined below) other than (i)
contributions made to the benefit plans specified in Schedule 3.17 in accordance
with the normal practices of Company or (ii) the extension of coverage under
such plans to others who became eligible after the Company Balance Sheet Date;
 
          (d) payment, loan or advance of any amount to, or in respect of, or
the sale, transfer or lease of any properties or any Company Assets to, or
entering into of any Contract with, any Related Party except in the Ordinary
Course and (i) directors’ fees and (ii) compensation to Employees at the rates
disclosed pursuant to Section 3.16(d);
 
          (e) sale, assignment, license, transfer or encumbrance of any of the
Company Assets tangible or intangible, singly or in the aggregate, except in the
Ordinary Course;
 
          (f) new Contracts, or extensions, modifications, terminations or
renewals thereof, except in the Ordinary Course;
 
24
 

--------------------------------------------------------------------------------



          (g) actual or to Company’s knowledge threatened termination of any
material customer account or group of accounts or actual or to Company’s
knowledge threatened material reduction in purchases or royalties payable by any
such customer or occurrence of any event that would reasonably be expected to
result in any such termination or reduction;
 
          (h) disposition or lapsing of any of the Company Proprietary Rights,
in whole or in part, or, to Company’s knowledge, any disclosure of any material
trade secret, process or know-how to any Person not an Employee or not bound by
a confidentiality agreement;
 
          (i) material change in accounting methods or practices by Company
other than as required by GAAP;
 
          (j) revaluation by Company of any of the material Company Assets,
including writing off notes or accounts receivable other than for which adequate
reserves have been established;
 
          (k) damage, destruction or loss (whether or not covered by insurance)
materially adversely affecting the Company Assets or the Company Business;
 
          (l) declaration, setting aside or payment of dividends or
distributions in respect of any Company Stock (except for the Pre-Closing
Dividend) or any redemption, purchase or other acquisition of any of Company's
equity securities;
 
          (m) issuance or reservation for issuance by Company of, or commitment
of it to issue or reserve for issuance, any shares of stock or other equity
securities or obligations or securities convertible into or exchangeable for
shares of Company Stock, other than as required with respect to the grant of
options under the Company Option Plan;
 
          (n) increase, decrease or reclassification of the Company Stock;
 
          (o) amendment of Company’s Articles of Incorporation or bylaws;
 
          (p) capital expenditure or execution of any lease or any incurring of
Liability therefor by Company, involving payments in excess of $100,000 in the
aggregate;
 
          (q) failure to pay any material obligation of Company when due;
 
          (r) cancellation of any indebtedness or waiver of any rights of
substantial value to Company, except in the Ordinary Course;
 
          (s) indebtedness incurred by Company for borrowed money or any
commitment to borrow money entered into by Company, or any loans made or agreed
to be made by Company except, in each case, in the Ordinary Course;
 
          (t) Liability in excess of $100,000 incurred by Company except in the
Ordinary Course, or any increase or material change in any assumptions
underlying or methods of calculating any bad debt, contingency or other
reserves;
 
          (u) payment, discharge or satisfaction of any Liabilities of Company
other than the payment, discharge or satisfaction in the Ordinary Course of
Liabilities reflected or reserved against in the Company Financial Statements or
incurred in the Ordinary Course since the Company Balance Sheet Date;
 
25
 

--------------------------------------------------------------------------------



          (v) acquisition of any equity interest in any other Person; or
 
          (w) agreement by Company to do any of the foregoing.
 
     3.14 Liabilities
 
          Except as set forth on Schedule 3.14, Company has no Liabilities or
obligations (absolute, accrued, contingent or otherwise) except (i) Liabilities
which are reflected and reserved against in the Company Financial Statements in
accordance with GAAP, (ii) Liabilities incurred in the Ordinary Course since the
Company Balance Sheet Date (all of which Liabilities do not exceed $100,000 in
the aggregate, excluding payroll, rent expenses, and Liabilities incurred in the
Ordinary Course to suppliers and service providers with whom Company had a
business relationship prior to the Company Balance Sheet Date) and (iii)
Liabilities arising under the Contracts (other than obligations which are
required to be reflected on a balance sheet prepared in accordance with GAAP)
set forth on Schedule 3.9 or which are not required to be disclosed on such
Schedule and which have arisen or been incurred in the Ordinary Course.
 
     3.15 Litigation
 
          Except as set forth on Schedule 3.15, there is no action, order, writ,
injunction, judgment or decree outstanding or claim, suit, litigation,
proceeding, investigation or dispute (collectively, “Actions”) pending or, to
the knowledge of Company, threatened (i) against, relating to or affecting
Company or any of its officers and directors (other than Actions to which
Company is not a party or which relate to or affect the document management and
eDiscovery industries generally), (ii) which seek to enjoin or obtain damages in
respect of the transactions contemplated hereby or by the Ancillary Agreements
or (iii) which prevents, or would reasonably be expected to prevent Company from
consummating the transactions contemplated hereby. None of the Actions, if
adversely determined against Company, or its directors or officers, would
reasonably be expected to result in a loss to Company, individually or in the
aggregate, in excess of $100,000. To the knowledge of Company, there is no basis
for any Action which, if adversely determined against Company, its directors or
officers, would reasonably be expected to result in a loss to Company,
individually or in the aggregate, in excess of $100,000. There are presently no
outstanding judgments, decrees or orders of any court or any Governmental
Authority against or affecting Company. There are no Court Orders with, or
Encumbrances by, any Governmental Authority relating to any Environmental Laws
which regulate, obligate or bind Company. Schedule 3.15 contains a complete and
accurate description of all Actions to which Company is a party or Company’s
corporate officers or directors other than Actions brought by Company for
collection of moneys owed in the Ordinary Course.
 
     3.16 Labor Matters
 
          (a) Company is not a party to any collective bargaining agreement with
respect to its Employees with any labor organization, group or association and,
to Company’s knowledge, has not experienced any attempt by organized labor or
its representatives to make Company conform to demands of organized labor
relating to its Employees or to enter into a binding agreement with organized
labor that would cover the Employees of Company. Except as set forth on Schedule
3.16(a), there is no unfair labor practice charge or complaint under the
National Labor Relations Act against Company pending before the National Labor
Relations Board or any other Governmental Authority arising out of Company’s
activities, and Company does not have any knowledge of any facts or information
which would reasonably be expected to give rise thereto; there is no labor
strike or labor disturbance pending or, to Company’s knowledge, threatened
against Company nor is any grievance currently being asserted against it; and
Company has not experienced a material work stoppage or slow down. Except as set
forth on Schedule 3.16(a), there are no controversies pending or, to the
knowledge of Company, threatened between Company and any of its Employees, and
Company is not aware of any facts which would reasonably be expected to result
in any such controversy.
 
26
 

--------------------------------------------------------------------------------



          (b) Company is in material compliance with all applicable Regulations
respecting employment practices, terms and conditions of employment, wages and
hours, equal employment opportunity, the payment of social security and similar
taxes, occupational safety and health and employee documentation. Company is not
liable for any claims for past due wages or any penalties for failure to comply
with any of the foregoing.
 
          (c) Except as set forth on Schedule 3.16(c), Company has not entered
into any severance or similar arrangement in respect of any present or former
Employee that will result in any obligation (absolute or contingent) of Buyer or
Company to make any payment to any present or former Employee following
termination of employment or upon consummation of the transactions contemplated
by this Agreement.
 
          (d) Company has previously made available to Buyer a list of the names
of all present Employees and their current salary or hourly wage rate and other
compensation payable by Company.
 
     3.17 Employee Benefit Plans
 
          (a) Definitions. The following terms, when used in this Section 3.17,
shall have the following meanings. Any of these terms may, unless the context
otherwise requires, be used in the singular or the plural depending on the
reference.
 
          (i) “Benefit Arrangement” means any employment, consulting, severance
or other similar contract, arrangement or policy and each plan, arrangement
(written or oral), program, agreement or commitment providing for insurance
coverage (including any self-insured arrangements), workers' compensation,
disability benefits, supplemental unemployment benefits, vacation benefits,
retirement benefits, life, health, disability or accident benefits (including
any “voluntary employees” beneficiary association” as defined in Section
501(c)(9) of the Code providing for the same or other benefits) or for deferred
compensation, profit-sharing bonuses, stock options, stock appreciation rights,
stock purchases or other forms of incentive compensation or post-retirement
insurance, compensation or benefits which (A) is not a Welfare Plan, Pension
Plan or Multiemployer Plan, (B) is entered into, maintained, contributed to or
required to be contributed to, as the case may be, by Company or any ERISA
Affiliate or under which Company or any ERISA Affiliate may incur any liability,
and (C) covers any employee or former employee of Company or any ERISA Affiliate
(with respect to their relationship with such entities).
 
27
 

--------------------------------------------------------------------------------



          (ii) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended. 
 
          (iii) “Employee Plans” means all Benefit Arrangements, Multiemployer
Plans, Pension Plans and Welfare Plans. 
 
          (iv) “ERISA Affiliate” means any entity which is (or at any relevant
time was) a member of a “controlled group of corporations” with or under “common
control” with Company as defined in Section 414(b), (c), (m) or (o) of the
Code. 
 
          (v) “Multiemployer Plan” means any “multiemployer plan,” as defined in
Section 3(37) of ERISA. 
 
          (vi) “PBGC” means the Pension Benefit Guaranty Corporation. 
 
          (vii) “Pension Plan” means any “employee pension benefit plan” as
defined in Section 3(2) of ERISA (other than a Multiemployer Plan) (A) which
Company or any ERISA Affiliate maintains, administers, contributes to or is
required to contribute to, or, within the five years prior to the Closing Date,
maintained, administered, contributed to or was required to contribute to, or
under which Company or any ERISA Affiliate may incur any liability and (B) which
covers any employee or former employee of Company or any ERISA Affiliate (with
respect to their relationship with such entities). 
 
          (viii) Welfare Plan. “Welfare Plan” means any “employee welfare
benefit plan” as defined in Section 3(1) of ERISA, (A) which Company or any
ERISA Affiliate maintains, administers, contributes to or is required to
contribute to, or under which Company or any ERISA Affiliate may incur any
liability and (B) which covers any employee or former employee of either of
Company or any ERISA Affiliate (with respect to their relationship with such
entities).
 
          (b) Disclosure; Delivery of Copies of Relevant Documents and Other
Information. Schedule 3.17 contains a complete list of Employee Plans which
cover Employees of Company (with respect to their relationship with Company),
including any special bonus, benefit or compensation arrangement with executives
of Company that will remain in effect after the Effective Time. True, complete
and correct copies of each of the following documents have been made available
to Buyer by Company: (i) each Welfare Plan and Pension Plan (and, if applicable,
related trust agreements) and all amendments thereto, all material written
interpretations thereof and material written descriptions thereof currently in
effect which have been distributed to the employees of Company and all annuity
contracts or other funding instruments currently in effect, (ii) each Benefit
Arrangement including material written interpretations thereof and material
written descriptions thereof currently in effect which have been distributed to
Company's Employees (including descriptions of the number and level of Employees
covered thereby), (iii) the most recent determination letter issued by the
Internal Revenue Service with respect to each Pension Plan, (iv) for the three
most recent plan years, Annual Reports on Form 5500 Series required to be filed
with any Governmental Authority for each Pension Plan, and (v) a description
setting forth the amount of any liability of Company as of the Closing Date for
payments more than 30 days past due with respect to each Welfare Plan.
 
28
 

--------------------------------------------------------------------------------



          (c) Representations.
 
          (i) Pension Plans. No Pension Plan is subject to Title IV of ERISA or
Section 412 of the Code. 
 
          (ii) Multiemployer Plans. Neither Company nor any ERISA Affiliate
contributes to, or within the past six years has been obligated to, contribute
to any Multiemployer Plan. 
 
          (iii) Welfare Plans. None of Company, any ERISA Affiliate or any
Welfare Plan has any present or future obligation to make any payment to or with
respect to any present or former employee of Company or any ERISA Affiliate
pursuant to any retiree medical benefit plan, or other retiree Welfare Plan
other than as may be required by COBRA or other similar state law, and no
condition exists which would prevent Company from amending or terminating any
such benefit plan or Welfare Plan. 
 
          (iv) Compliance with Law. Each Pension Plan and each related trust
agreement, annuity contract or other funding instrument has received a favorable
determination letter from the IRS that such Pension Plan is qualified and
tax-exempt under the provisions of Sections 401(a) (or 403(a), as appropriate)
and 501(a) of the Code and no facts or circumstances exist which would
reasonably be expected to adversely effect such qualification in form or in
operation other than violations that may be corrected under the IRS voluntary
corrections programs without penalty. Each Welfare Plan which is a “group health
plan,” as defined in Section 607(1) of ERISA, has been operated in material
compliance with provisions of Parts 6 and 7 of Title I of ERISA and Section
4980B of the Code at all times. 
 
          (v) Benefit Arrangements. Each Benefit Arrangement which covers
Employees of Company (with respect to their relationship with Company) has been
maintained in material compliance with its terms and with the requirements
prescribed by any and all Regulations which are applicable to such Benefit
Arrangement, including the Code. Except as set forth in Schedule 3.17, and
except as provided by law, the employment of all persons presently employed or
retained by Company is terminable at will at any time and without advance
notice. 
 
          (vi) Deductibility of Payments. There is no Contract covering any
Employee of Company (with respect to their relationship with Company) that,
individually or collectively, provides for the payment by Company of any amount
(i) that is not deductible under Section 162(a)(1) or 404 of the Code currently
or (ii) that is an “excess parachute payment” pursuant to Section 280G of the
Code. 
 
          (vii) Fiduciary Duties and Prohibited Transactions. Neither Company
nor to its knowledge any plan fiduciary of any Welfare Plan or Pension Plan
which covers employees or former employees of Company, has engaged in any
transaction in violation of Sections 404 or 406 of ERISA or any “prohibited
transaction,” as defined in Section 4975(c)(1) of the Code, for which no
exemption exists under Section 408 of ERISA or Section 4975(c)(2) or (d) of the
Code.
 
29
 

--------------------------------------------------------------------------------



          (viii) No Amendments. Neither Company nor any ERISA Affiliate has any
announced plan or legally binding commitment to create any additional Employee
Plans or to amend or modify any existing Employee Plan, except as may be
required under applicable law.
 
          (ix) No Acceleration of Rights or Benefits. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will result in the acceleration or creation of any rights of any person
to benefits under any of the Employee Plans, the acceleration of the vesting of
any restricted stock, the acceleration of the accrual or vesting of any benefits
under any Pension Plan or the creation of rights under any severance, parachute
or change of control agreement. 
 
          (x) No Other Material Liability. No event has occurred in connection
with which Company or any ERISA Affiliate or any Employee Plan, directly or
indirectly, is currently subject to any material liability (i) under any
Regulation or governmental order relating to any Employee Plans or (ii) pursuant
to any obligation of Company to indemnify any Person against liability incurred
under, any such Regulation or order as they relate to the Employee Plans.
 
     3.18 Transactions with Related Parties
 
          Except for employment agreements and other compensation arrangements,
and as otherwise disclosed on Schedule 3.18, no Shareholder or Related Party (a)
has borrowed from, or loaned money or other property to, Company which has not
been repaid or returned, (b) has any contractual or other claims, express or
implied, of any kind whatsoever against Company, (c) has any interest in any
Company Asset or any property used by Company or (d) is a party, directly or
indirectly, to any Contract with Company.
 
     3.19 Compliance with Law
 
          Except as set forth in Schedule 3.19, Company has conducted the
Company Business in material compliance with all applicable Regulations and
Court Orders. Company has not received any notice to the effect that, or has
otherwise been advised in writing that, Company is not in material compliance
with any such Regulations or Court Orders.
 
     3.20 Intellectual Property
 
          (a) General. Schedule 3.20(a) sets forth with respect to the Company
Proprietary Rights: (i) for each patent and patent application that has been
filed with the applicable patent authority in any country, as applicable, the
number, normal expiration date, title and priority information for each country
in which such patent has been issued, or, the application number, date of
filing, title and priority information for each country, (ii) for each
trademark, tradename or service mark that Company has used in commerce in
connection with the marketing or promotion of its products and services, whether
or not registered, the date first used, the application serial number or
registration number, the class of goods covered, the nature of the goods or
services, the countries in which the names or mark is used and the expiration
date for each country in which a trademark has been registered, (iii) for each
copyright for which registration has been sought, whether or not registered, the
date of creation and first publication of the work, the number and date of
registration for each country in which a copyright application has been
registered, (iv) each mask work, whether or not registered, the date of first
commercial exploitation and if registered, the registration number and date of
registration, (v) a list of all such Proprietary Rights in the form of licenses
from any third parties to Company, other than “shrink wrap”, “click through” or
similar software licenses, and (vi) a list of all such Company Proprietary
Rights which are licensed by Company to any third parties. True and correct
copies of all applications and registrations for each of Company’s Proprietary
Rights required to be listed on Schedule 3.20(a) have been made available to
Buyer.
 
30
 

--------------------------------------------------------------------------------



          (b) Adequacy. The Company Proprietary Rights constitute all of the
Proprietary Rights used in the conduct of the Company Business as presently
conducted, including the design, manufacture and sale of all products currently
under development, or in production. With regard to any Proprietary Rights based
upon an assignment from any third party, such assignment(s) have been duly
recorded where and as necessary to establish and maintain the Company
Proprietary Rights.
 
          (c) Royalties and Licenses. Except as set forth in Schedule 3.20(c),
Company has no obligation to compensate any Person for the use of any of the
Company Proprietary Rights nor has Company granted to any Person any license,
option or other rights to use in any manner any of the Company Proprietary
Rights, whether requiring the payment of royalties or not.
 
          (d) Ownership. Except as set forth in Schedule 3.20(d), Company
exclusively owns or has been granted an unexpired right to use the Company
Proprietary Rights, without any Encumbrances (other than Permitted
Encumbrances), and such Proprietary Rights will not cease to be existing rights
of Company by reason of the execution, delivery and performance of this
Agreement or the Ancillary Agreements or the consummation of the transactions
contemplated hereby or thereby; nor will this Agreement or the Ancillary
Agreements or the consummation of the transactions contemplated hereby or
thereby otherwise have a Material Adverse Effect on the Proprietary Rights; and
the Proprietary Rights will remain fully transferable, alienable, and licensable
without restriction and without payment. Further, this Agreement, the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby will not cause any payment or royalty (i) to be created other than in
the Ordinary Course; or (ii) to become accelerated. The patents and the
registered trademarks and copyrights of the Company are valid and in full force
and effect and are not subject to any fines, maintenance fees or Actions falling
due within 90 days of the date hereof.
 
          (e) Absence of Claims. Except as set forth in Schedule 3.20(e),
Company has not received any written notice of any (A) invalidity, challenge of
the legality or ownership or unenforceability, or alleged invalidity, challenge
of the legality or ownership or unenforceability with respect to any of the
Company Proprietary Rights; (B) infringement, misappropriation, or alleged
infringement or misappropriation of any Proprietary Rights of others due to any
activity by Company; or (C) infringement, misappropriation, or alleged
infringement or misappropriation of the Company Proprietary Rights. To Company’s
knowledge, neither the holding or use by Company of any of the Company
Proprietary Rights nor the offering or sale or other provision by Company of any
services or products marketed or sold or otherwise provided by Company violates
or is alleged to violate any license, sublicense or other agreement with, or
infringes any common-law or statutory right of, any third party anywhere in the
world. No other Person (i) has notified Company that it is claiming any
ownership of or right to use any of the Company Proprietary Rights or (ii) to
Company’s knowledge, is infringing upon any such Company Proprietary Rights in
any way.
 
31
 

--------------------------------------------------------------------------------



          (f) Protection of Proprietary Rights. Except as set forth in Schedule
3.20(f), all of the pending applications for the Company Proprietary Rights
listed on Schedule 3.20(a) have been duly filed and all registrations and issued
patents that are part of the Company Proprietary Rights are in full force and
effect and are not subject to any fines, maintenance fees or Actions falling due
within 90 days after the date hereof. Company has taken all reasonable steps
that are customary in the industry (including, entering into confidentiality and
nondisclosure agreements, in connection with the Company Assets or the Company
Business) to safeguard and maintain the secrecy and confidentiality of, and the
proprietary rights in, the Company Proprietary Rights, except where any failure
to do so would not reasonably be expected to have a Company Material Adverse
Effect. Without limiting the foregoing, except as set forth in Schedule 3.20(f),
all material Company Proprietary Rights that were created by consultants,
independent contractors or other third parties for or on behalf of Company are
subject to written agreements pursuant to which all right, title and interest
therein, including without limitation the copyrights thereto, have been assigned
to Company.
 
     3.21 Taxes
 
          (a) Filing of Tax Returns. Except as set forth on Schedule 3.21(a),
Company has timely filed with the appropriate taxing authorities all Tax Returns
that it was required to file under applicable laws and regulations. The Tax
Returns filed are complete, correct and accurate in all respects. Except as
specified in Schedule 3.21, Company is not currently the beneficiary of any
extension of time within which to file Tax Returns in respect of any Taxes.
Company has delivered, or made available, to Buyer complete and accurate copies
of all Tax Returns of Company for the years ended December 31, 2009, 2008 and
2007. No claim has ever been made by an authority in a jurisdiction where
Company does not file Tax Returns that Company is or may be subject to taxation
by that jurisdiction.
 
          (b) Payment of Taxes. All Taxes due and owing by Company (whether or
not shown on any Tax Return) have been paid. Company has not incurred a
Liability for additional Taxes other than in the Ordinary Course.
 
          (c) Audits, Investigations or Claims. Except as set forth on Schedule
3.21(c), no deficiencies for Taxes of Company have been claimed, proposed or
assessed by any taxing or other Governmental Authority. There are no current,
pending or, to the knowledge of Company, threatened audits, assessments or other
Actions for or relating to any Liability in respect of Taxes of Company, and
there are no matters under discussion with any taxing or Governmental
Authorities, or known to Company, with respect to Taxes that are likely to
result in an additional Liability for Taxes by Company. Audits of federal, state
and local Tax Returns by the relevant taxing authorities have been completed for
the periods set forth on Schedule 3.21 and, except as set forth in such
Schedule, Company has not been notified in writing that any taxing authority
intends to audit a Tax Return for any other period. No extension of a statute of
limitations relating to Taxes is in effect with respect to Company.
 
          (d) Liens. Except as set forth on Schedule 3.21(d), there are no
Encumbrances for Taxes (other than for current Taxes not yet due and payable) on
any of Company’s Assets or the Company Stock.
 
32
 

--------------------------------------------------------------------------------



          (e) Tax Elections. All elections with respect to Taxes affecting
Company or its assets as of the date hereof are set forth on Company’s latest
Tax Returns or on Schedule 3.21. Company (i) has not made a deemed dividend
election under Reg. § 1.1502-32(f)(2) or a consent dividend election under
Section 565 of the Code; (ii) has not consented at any time under Section
341(f)(1) of the Code to have the provisions of Section 341(f)(2) of the Code
apply to any disposition of any Taxpayers’ Assets; (iii) has not agreed, or is
required, to make any adjustment under Section 481(a) of the Code by reason of a
change in accounting method or otherwise; (iv) has not made an election, or is
required, to treat any Company Asset as owned by another Person pursuant to the
provisions of Section 168(f) of the Code or as tax-exempt bond financed property
or tax-exempt use property within the meaning of Section 168 of the Code; and
(v) has not made any of the foregoing elections or is required to apply any of
the foregoing rules under any comparable state or local Tax provision.
 
          (f) Prior Affiliated Groups. Company has never been a member of an
affiliated group of corporations within the meaning of Section 1504 of the Code
other than a group that had Company as its common parent.
 
          (g) Tax Sharing Agreements. There are no Tax-sharing agreements or
similar arrangements (including indemnity arrangements) with respect to or
involving Company, and, after the Closing Date, Company shall not be bound by
any such Tax-sharing agreements or similar arrangements (entered into prior to
the Closing) or have any Liability thereunder for amounts due in respect of
periods prior to the Closing Date.
 
          (h) Partnerships. Company does not have any interest in and is not
subject to any joint venture, partnership, or other arrangement or contract
which is treated as a partnership for federal income tax purposes.
 
          (i) Successors. Company is not a successor to any other Person by way
of merger, reorganization or similar transaction.
 
          (j) U.S. Real Property Holding Corporation. Company is not and has
never been a United States real property holding corporation as defined in
Section 897(c)(2) of the Code during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code.
 
          (k) No Withholding. The Merger is not subject to the tax withholding
provisions of Section 3406 of the Code, or of Subchapter A of Chapter 3 of the
Code.
 
          (l) Closing Agreements. Company has not executed or entered into any
closing agreement under Section 7121 of the Code (or any similar provision of
state, local or foreign law) or has not agreed to make any adjustment to its
income or deductions pursuant to Section 481(a) of the Code (or similar
provision of state, local or foreign law) in either case that could affect its
Tax liability after the Closing Date to any extent.
 
          (m) Compliance with Withholding Taxes. Company has withheld and paid
all Taxes required to have been withheld and paid in connection with any amounts
paid or owning to any employee, independent contractor, creditor, stockholder,
or other third party.
 
33
 

--------------------------------------------------------------------------------



          (n) S-corporation Election. Company has been a validly electing S
corporation within the meaning of Code Section 1361 and Section 1362 during its
existence and Company will be an S corporation up to and including the Effective
Time.
 
          (o) Section 338(h)(10) Election. Company shall not be liable for any
Tax under Code Section 1374 in connection with the deemed sale of Company’s
assets (including the assets of any qualified subchapter S subsidiary) caused by
the Section 338(h)(10) Election. Company has not, in the past 7 years (A)
acquired assets from another corporation in a transaction in which Company’s Tax
basis for the acquired assets was determined, in whole or in part, by reference
to the Tax basis of the acquired assets (or any other property) in the hands of
the transferor or (B) acquired the stock of any corporation that is a qualified
subchapter S subsidiary.
 
     3.22 Insurance
 
          Schedule 3.22 contains a complete and accurate list of all policies or
binders of insurance (showing as to each policy or binder the carrier, policy
number, coverage limits, expiration dates, annual premiums and any pending
claims thereunder) of which Company is the owner, insured or beneficiary. Such
insurance policies are of the type and in the amounts that are customarily
carried by Persons conducting businesses similar to the Company Business, and
are reasonable in light of the risks associated with the Company Business.
Company is not in default under any of such policies or binders, and it has not
failed to give any notice or to present any claim under any such policy or
binder in a due and timely fashion. There are no outstanding unpaid claims under
any such policies or binders. Such policies and binders are in full force and
effect.
 
     3.23 Accounts Receivable
 
          The accounts and notes receivable reflected in the Company Balance
Sheet, and all accounts or notes receivable arising since the Company Balance
Sheet Date are genuine and represent bona fide claims against debtors for sales,
services performed or other charges arising on or before the date of recording
thereof, and all the goods delivered and services performed which gave rise to
said accounts were delivered or performed in accordance with the applicable
orders, Contracts or customer requirements. All such receivables are, to the
knowledge of Company, fully collectible in the Ordinary Course except to the
extent of an amount not in excess of the reserve for doubtful accounts reflected
on the Company Balance Sheet and additions to such reserves as reflected on the
Company Books and Records. Since the date of the Company Balance Sheet, Company
has not changed any principle or practice with respect to the recordation of
accounts receivable or the calculation of reserves therefor, or any collection,
discount or write-off policy or procedure unless required by GAAP or statutory
accounting principles.
 
     3.24 Customers and Suppliers
 
          Schedule 3.24 sets forth (i) a complete and accurate list of the names
and addresses of (i) the customers who, since January 1, 2009, have made
aggregate payments of at least $250,000 to Company, showing the approximate
total sales in dollars to each such customer during such period, (ii) a complete
and accurate list of the names and 2009 revenue of the largest twenty-five (25)
customers, by revenue, of Company, (iii) a complete and accurate list of the
names and 2009 revenue of the largest twenty-five (25) matters, by revenue, of
the Company, and (iv) suppliers with sales to Company greater than $100,000
during the last fiscal year and $25,000 during the last fiscal quarter, showing
the approximate total purchases in dollars by Company from each such supplier
during such periods. Since the Company Balance Sheet Date, there has been no
Company Material Adverse Change in the business relationship of Company with any
customer or supplier named on Schedule 3.24. Company has not received any
written communication from any customer or supplier named on Schedule 3.24 of
any intention to return, terminate or materially reduce purchases from or
supplies to Company.
 
34
 

--------------------------------------------------------------------------------



     3.25 Environmental Matters
 
          Except as set forth in Schedule 3.25 and except as would not
reasonably be expected to have a Company Material Adverse Effect, (i) there is
and has been no Handling of Substances at, on, or from any Operating Site in
material violation of any Environmental Law; (ii) there is and has been no
material presence of Substances on, in or under any Operating Site regardless of
how the Substance or Substances came to rest there; (iii) no underground tanks,
PCBs or asbestos-containing materials are or have been located on, in or under
any Operating Site; (iv) Company has not received written notice of any
assertion by any Governmental Authority that it or a predecessor business or
landowner may be a responsible party in connection with any Operating Site, and
Company has no knowledge of any pending or threatened claims or any reasonable
basis for a claim by any Person against Company under any Environmental Law; (v)
no Encumbrances have been, or are, imposed on any of the Company Assets under
any Environmental Law; (vi) Company has made available to Buyer copies of all
environmental reports or studies of any kind relating to Company or any
Operating Site; and (vii) Company has obtained all material Permits and has made
all reports and notifications required under any Environmental Law, and is in
material compliance with all applicable Environmental Laws. Schedule 3.25 hereto
also contains a list and brief description of all filings by Company with,
notices to Company from, and related reports to any Governmental Authority
administering an Environmental Law, within three years prior to the date hereof,
including without limitation, filings made, corrective action taken, or
citations and notices of violations received by Company with respect to any
Operating Site.
 
     3.26 Brokers; Transaction Costs
 
          Except for its Contract with St. Charles Capital, LLC, Company has not
entered into any Contract with any Person which will result in the obligation of
Buyer, Merger Sub or Company, to pay any finder’s fee, brokerage commission or
similar payment in connection with the transactions contemplated hereby.
 
     3.27 No Other Agreements to Sell Company or the Company Assets
 
          Company does not have any legal obligation, absolute or contingent, to
any other Person to sell a material portion of the Company Assets (other than in
the Ordinary Course) or to sell any capital stock of Company (except pursuant to
the conversion or exercise of outstanding securities and except pursuant to
option grants to Employees of Company) or to effect any merger, consolidation or
other reorganization of Company or to enter into any agreement with respect
thereto, except pursuant to this Agreement.
 
35
 

--------------------------------------------------------------------------------



     3.28 Financial Projections: Operating Plan
 
          Company has made available to Buyer certain financial projections with
respect to the operating plan and sales pipeline for Company. Company makes no
representation or warranty regarding the accuracy of such projections or as to
whether such projections will be achieved, except that Company represents and
warrants that such projections were prepared in good faith and are based on
assumptions believed by it to be reasonable as of the date the projections were
prepared and has disclosed any material changes since their preparation to
Buyer.
 
     3.29 Real Property
 
          Except as set forth on Schedule 3.29, neither Company nor any
predecessor owns, or ever has owned, any real property. Schedule 3.29 contains a
list of all real property leased by Company. Except as set forth on Schedule
3.29, all such real property leases are valid and subsisting and in full force
and effect. Neither Company nor, to the knowledge of Company, any other party to
such real property leases is in breach or default under such real property
leases, and, to the knowledge of Company, no event has occurred or circumstance
exists which, with the delivery of notice, the passage of time or both, would
constitute such a breach or default or permit the termination, modification or
acceleration of rent under such real property leases.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
OF BUYER AND MERGER SUB
 
          As an inducement of Company to enter into this Agreement, Buyer and
Merger Sub, where applicable, hereby make the following representations and
warranties to Company:
 
     4.1 Organization of Buyer and Merger Sub
 
          Each of Buyer and Merger Sub is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, in the
case of Buyer, and the State of California, in the case of Merger Sub, and has
full corporate power and authority to conduct its Business as it is presently
being conducted, and to own or lease, as applicable, its Assets. Each of Company
and Merger Sub is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction in which such qualification is necessary
under applicable law as a result of the conduct of its respective Business or
the ownership of its respective properties and where the failure to be so
qualified would have a Buyer Material Adverse Effect.
 
     4.2 Authorization
 
          The Board of Directors of Merger Sub has declared the Merger advisable
and Merger Sub has the requisite corporate power and authority to approve,
authorize, execute and deliver this Agreement and the Ancillary Agreements to
which it is a party and to consummate the transactions contemplated hereby and
thereby. The Board of Directors of Buyer has declared the Merger and issuance of
Buyer Common Stock advisable and Buyer has the requisite corporate power and
authority to approve, authorize, execute and deliver this Agreement and the
Ancillary Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby. This Agreement, the Ancillary Agreements and
the consummation by Buyer and Merger Sub of the transactions contemplated hereby
and thereby have been duly and validly authorized by the Boards of Directors of
Buyer and Merger Sub and no other corporate proceedings on the part of Buyer or
Merger Sub (other than any required approval of the Merger by the stockholders
of Buyer in accordance with the listing requirements or other rules applicable
to issuers whose securities are listed on the NASDAQ Capital Market (“NCM”)) are
necessary to authorize this Agreement and the Ancillary Agreements or to
consummate the transactions contemplated hereby and thereby. This Agreement has
been duly and validly executed and delivered by Buyer and Merger Sub and,
assuming this Agreement constitutes the valid and binding agreement of the
Company and the Signing Shareholders, constitutes the valid and binding
agreement of Buyer and Merger Sub, enforceable against Buyer and Merger Sub in
accordance with its terms, subject, as to enforceability, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity.
 
36
 

--------------------------------------------------------------------------------



     4.3 No Conflict or Violation; Consents
 
          (a) None of the execution, delivery or performance of this Agreement
or any Ancillary Agreement, the consummation of the Merger or any other
transaction contemplated hereby or thereby, nor compliance by Buyer or Merger
Sub with any of the provisions hereof or thereof, will (i) violate or conflict
with any provision of Buyer’s or Merger Sub’s Certificate of Incorporation,
bylaws or other governing documents, (ii) violate, conflict with, or result in a
breach of or constitute a default (with or without notice or passage of time)
under, or result in the termination of, or accelerate the performance required
by, or result in a right to terminate, accelerate, modify or cancel under, or
require a consent under, or result in the creation of any Encumbrance upon any
of its assets under, any contract, lease, sublease, license, sublicense,
franchise, permit, indenture, agreement or mortgage for borrowed money,
instrument of indebtedness, security interest or other arrangement to which
Buyer or Merger Sub is a party or by which Buyer or Merger Sub is bound, (iii)
violate any applicable Regulation or Court Order or (iv) impose any Encumbrance
on any of Buyer’s or Merger Sub’s Assets.
 
          (b) Except for any filings that may be required on a Current Report on
Form 8-K to reflect this Agreement and any other approvals and filings
previously obtained or made and in full force and effect, no notices to,
declaration, filing or registration with, approvals or consents of, or
assignments by, any Governmental Authority are necessary to be made or obtained
by Buyer or Merger Sub in connection with the execution, delivery or performance
of this Agreement or any Ancillary Agreement or the consummation of the
transactions contemplated hereby or thereby.
 
     4.4 Litigation
 
          There is no Action pending or, to the knowledge of Buyer, threatened
or anticipated, against Buyer or Merger Sub which, if determined adversely,
would reasonably be expected to have a Buyer Material Adverse Effect, or would
prevent, or would reasonably be expected to prevent Buyer or Merger Sub from
entering into and performing its obligations under this Agreement and the
Ancillary Agreements. There is no unsatisfied judgment or any open injunction
binding upon Buyer or Merger Sub which would reasonably be expected to have a
Buyer Material Adverse Effect, or would prevent, or would reasonably be expected
to prevent Buyer or Merger Sub from entering into and performing its obligations
under this Agreement and the Ancillary Agreements.
 
37
 

--------------------------------------------------------------------------------



     4.5 Brokers
 
          Except for its Contract with St. Charles Capital, LLC, neither Buyer
nor Merger Sub has entered into and will not enter into any Contract with any
Person which will result in the obligation of Buyer, Merger Sub, Company or the
Shareholders to pay any finder’s fee, brokerage commission or similar payment in
connection with the transactions contemplated hereby.
 
     4.6 Capital Structure
 
          The authorized capital stock of Buyer consists of 40,000,000 shares of
common stock, par value $0.001 per share, and 7,931,370 shares which are
designated as preferred stock, par value $0.001 per share. As of the date
hereof, there are (i) 10,558,613 shares of Buyer Common Stock issued and
outstanding and no Buyer Common Stock held in Buyer’s treasury, (ii) 2,076,323
shares of Buyer Common Stock reserved for issuance upon exercise of outstanding
stock options, (iii) 626,126 shares of Buyer Common Stock reserved for issuance
upon exercise of outstanding warrants, (iv) 35,262 shares of Buyer Common Stock
reserved for issuance upon debt conversion, (v) 100,000 shares of Buyer Common
Stock reserved for issuance in the event certain milestones are achieved with
respect to the business formerly operated by AXS-One, Inc., and (vi) no
preferred stock of Buyer issued and outstanding, held in Buyer’s treasury or
reserved for issuance. All of the issued and outstanding shares of Buyer Common
Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. Other than as referenced above, Buyer does
not have and is not bound by any outstanding subscriptions, options, warrants,
calls, commitments or agreements of any character calling for the purchase or
issuance of any Buyer Common Stock or preferred shares or any other equity
security of Buyer or any securities representing the right to purchase or
otherwise receive any Buyer Common Stock or any other equity security of Buyer.
Buyer owns 100% of the outstanding equity interests in each subsidiary of Buyer.
Other than as described in the SEC Documents, there are not as of the date
hereof and there will not be at the Effective Time any stockholder agreements,
voting trusts or other agreements or understandings to which the Buyer is a
party or to which it is bound relating to the voting of any shares of the
capital stock of the Buyer. Except as described in the SEC Documents, there are
no existing rights with respect to the registration of Buyer Common Stock under
the Securities Act, including, but not limited to, demand rights or piggy-back
registration rights.
 
     4.7 Availability of Merger Consideration
 
          (a) Buyer has the funds available for the cash portion of the Merger
Consideration.
 
          (b) At the Effective Time, the Buyer Common Stock will be duly
authorized, validly issued, fully paid and nonassessable, free and clear of
Encumbrances. None of the issuance, sale or delivery of the Buyer Common Stock
to the Shareholders is subject to any preemptive right of stockholders of Buyer
or to any right of first refusal or other right in favor of any Person which has
not been observed or waived.
 
38
 

--------------------------------------------------------------------------------



          (c) Buyer has obtained the requisite approval of its stockholders to
issue the Buyer Common Stock issuable upon conversion of the Subordinated Seller
Notes, subject to any applicable waiting periods under the Exchange Act or other
securities laws.
 
          (d) The issuance of the Buyer Common Stock to the Shareholders at the
Effective Time in accordance with this Agreement will be exempt from
registration under applicable federal and state securities laws.
 
     4.8 SEC Documents; Buyer Financial Statements
 
          Buyer has furnished or made available to Company true and complete
copies of all reports or registration statements filed by it with the U.S.
Securities and Exchange Commission (the “SEC”) since January 1, 2007, all in the
form so filed (all of the foregoing being collectively referred to herein as the
“SEC Documents”). As of their respective filing dates, the SEC Documents
complied in all material respects with the requirements of the Securities Act or
the Exchange Act as the case may be, and none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading, except to the extent
corrected by a document subsequently filed with the SEC prior to the date of
this Agreement. The consolidated financial statements of Buyer, including the
notes thereto, included in the SEC Documents (the “Buyer Financial Statements”)
have been prepared in accordance with GAAP consistently applied (except as may
be indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the SEC) and present fairly, in all material respects,
the consolidated financial position of Buyer at the dates thereof and the
consolidated results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Buyer has timely filed all forms, reports and documents required
to be filed by it with the SEC in the last twelve months under the Exchange Act.
 
     4.9 Merger Sub
 
          Merger Sub is a wholly owned subsidiary of Buyer that was formed by
Buyer solely for the purpose of engaging in the Merger and the other
transactions contemplated by this Agreement. As of the date of this Agreement
and the Effective Time, Merger Sub has (i) has engaged in no other business
activities, (ii) has conducted its operations only as contemplated by this
Agreement, and (iii) has no liabilities and is not a party to any agreement
other than this Agreement. Buyer, as the sole stockholder of Merger Sub, has
adopted this Agreement.
 
     4.10 Employee Benefits Matters
 
          Employees of Company shall be given credit under each employee benefit
plan, program, policy or arrangement of Buyer in which the Employees are
eligible to participate for all service with Company (to the extent service was
credited by Company) for purposes of eligibility, vesting, severance and
vacation entitlement.
 
39
 

--------------------------------------------------------------------------------



     4.11 Present Compliance with Obligations and Laws
 
          Neither Buyer nor Merger Sub is: (i) in violation of its Certificate
of Incorporation, Articles of Incorporation, bylaws or similar documents; (ii)
in default in the performance of any obligation, agreement or condition of any
debt instrument which (with or without the passage of time or the giving of
notice, or both) affords to any Person the right to accelerate any indebtedness
or terminate any right; (iii) in default under or breach of (with or without the
passage of time or the giving of notice) any other contract to which it is a
party or by which it or its assets are bound; or (iv) in violation of any
Regulation or Court Order applicable to it or its assets; except where any
violation, default or breach under items (ii), (iii) or (iv) would not
reasonably be expected to have a Buyer Material Adverse Effect.
 
     4.12 Absence of Certain Changes
 
          Except as described in the SEC Documents, since the date of the most
recent Buyer Financial Statements, except with respect to the action
contemplated by this Agreement, there has not been (i) any Buyer Material
Adverse Effect or (ii) any damage, destruction or loss (whether or not covered
by insurance) that has had or would reasonably be expected to have a Buyer
Material Adverse Effect.
 
     4.13 Listings
 
          Buyer’s securities are not listed, or quoted, for trading on any
domestic or foreign securities exchange, other than the NCM. Buyer is in
compliance in all material respects with the rules, regulations and policies of
the NCM, including without limitation its corporate governance standards.
 
     4.14 Transactions with Affiliates
 
          Except as set forth in the SEC Documents filed prior to the date of
this Agreement, since the date of Buyer’s last proxy statement to its
stockholders, no event has occurred that would be required to be reported by
Buyer as a Certain Relationship or Related Transaction, pursuant to Item 404 of
Regulation S-K promulgated by the SEC.
 
     4.15 Intellectual Property
 
          Except as set forth in Schedule 4.15, neither Buyer nor any of its
Subsidiaries has any obligation to compensate any Person for the use of any of
the Buyer Proprietary Rights (excluding licenses that are commonly available on
standard commercial terms, such as software “shrink wrap” or “click through”
licenses) nor has Buyer or any of its Subsidiaries granted to any Person any
license, option or other rights to use in any manner any of the Buyer
Proprietary Rights, whether requiring the payment of royalties or not, except in
the Ordinary Course.
 
40
 

--------------------------------------------------------------------------------



ARTICLE 5
ACTIONS BY COMPANY
AND BUYER PRIOR TO THE CLOSING
 
          Company and Buyer covenant as follows for the period from the date
hereof through the Closing Date:
 
     5.1 Conduct of Company Business
 
          From the date hereof through the Closing, Company shall, except for
the payment of the Pre-Closing Dividend, and except as provided in Section 5.2
below and as otherwise contemplated by this Agreement, or as otherwise consented
to by Buyer in writing, which consent shall not be unreasonably withheld or
delayed, operate the Company in the Ordinary Course and will not take any action
inconsistent with this Agreement, the Ancillary Agreements or the consummation
of the Merger. Without limiting the generality of the foregoing, Company shall
not, except as provided in Section 5.2 below, as specifically contemplated by
this Agreement or as consented to by Buyer in writing:
 
          (a) except in the Ordinary Course, incur any indebtedness for borrowed
money, or assume, guarantee, endorse (other than endorsements for deposit or
collection in the Ordinary Course), or otherwise become responsible for
obligations of any other Person;
 
          (b) issue or commit to issue any shares of its capital stock or any
other securities or any securities convertible into shares of its capital stock
or any other securities, including, without limitation, any options to acquire
capital stock, other than the issuance of shares of Company Stock pursuant to
the valid exercise of Company Options outstanding as of the date hereof or upon
conversion or exercise of outstanding securities;
 
          (c) declare, pay or incur any obligation to declare or pay any
dividend or other distribution on its capital stock (except for the Pre-Closing
Dividend) or make or incur any obligation to make any redemption with respect
to, or purchase of, any share of its capital stock;
 
          (d) make any change to Company’s Articles of Incorporation or bylaws;
 
          (e) except in the Ordinary Course, mortgage, pledge or otherwise
encumber any Company Assets or sell, transfer, license or otherwise dispose of
any Company Assets;
 
          (f) except in the Ordinary Course, cancel, release or assign any
indebtedness owed to it or any claims or rights held by it;
 
          (g) make any material investment of a capital nature either by
purchase of stock or securities, contributions to capital, property transfer or
otherwise, or by the purchase of a material amount of property or assets of any
other Person;
 
          (h) terminate any Material Contract or make any amendment to any
Material Contract;
 
          (i) (i) enter into or modify any employment Contract, (ii) pay or
agree to pay any compensation to or for any Employee, officer or director other
than in the Ordinary Course, (iii) pay or agree to pay any bonus, incentive
compensation, service award or other like benefit, except as required under
agreements outstanding as of the date of this Agreement, copies of which have
previously been made available to Buyer, (iv) grant any Company Options or (v)
enter into or modify any other Employee Plan;
 
          (j) enter into or modify any Contract with a Related Party;
 
41
 

--------------------------------------------------------------------------------



          (k) make any change in any method of accounting or accounting practice
other than changes required by GAAP;
 
          (l) knowingly fail to comply with all material Regulations applicable
to the Company;
 
          (m) fail to use its commercially reasonable efforts to maintain
existing relationships with suppliers and customers and others having material
business dealings with Company and otherwise preserve the existing goodwill of
the Company;
 
          (n) make or change any election in respect of Taxes, adopt or change
any accounting method in respect of Taxes (other than changes required by GAAP),
enter into any tax allocation agreement, tax sharing agreement, tax indemnity
agreement, or closing agreement, settle or compromise any claim, notice, audit
report or assessment in respect of Taxes or consent to any extension or waiver
of any limitation period applicable to any claim or assessment in respect of
Taxes; or
 
          (o) authorize, recommend, propose or announce an intention to do any
of the foregoing, or enter into any contract, agreement, commitment or
arrangement to do any of the foregoing.
 
     5.2 No Mergers, Consolidations, Sale of Stock, Etc.
 
          Except pursuant to this Agreement, Company shall not, and Company
shall use commercially reasonable efforts to cause its Representatives not to,
directly or indirectly, knowingly solicit any inquiries or proposals or initiate
or enter into or continue any discussions, negotiations or agreements, whether
or not initiated by Company or its Representatives, relating to (i) the sale or
exchange of any Company capital stock, (ii) the merger of Company with, or the
direct or indirect disposition of a significant amount of the Company Assets or
the Company Business to, any Person other than Buyer or its Affiliates, or (iii)
the licensing of Company Proprietary Rights to any Person other than in the
Ordinary Course.
 
     5.3 Investigation by Buyer and Company
 
          From the date hereof through the Closing Date, each of Buyer and
Company shall, and shall cause its respective Representatives to, afford the
other party and its Representatives access upon reasonable notice and at all
reasonable times to Buyer and Company, as applicable, for the purpose of
inspecting the same, and to the respective officers, Employees and other
Representatives, properties, the Books and Records, Contracts and other Assets
of Buyer and Company, as applicable, and shall furnish the other party and its
Representatives, upon reasonable notice and in a timely manner, all financial,
operating and other data and information (including with respect to Proprietary
Rights) as the other party or its Representatives may reasonably request.
 
     5.4 Notification of Certain Matters
 
          Each party shall give prompt notice to the other of (i) the
occurrence, or failure to occur, of any event which occurrence or failure causes
any representation or warranty of either party contained in this Agreement to be
untrue or inaccurate in any material respect and (ii) any material failure of
such party to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder; provided, however, that such
disclosure shall not be deemed to cure any breach of a representation, warranty,
covenant or agreement or to satisfy any condition.
 
42
 

--------------------------------------------------------------------------------



     5.5 Management and Employees
 
          Company hereby covenants and agrees that it shall use its commercially
reasonable efforts from the date hereof until the Closing Date to retain key
Employees of Company. Company shall promptly notify Buyer in writing if any
Employee of Company as of the date hereof ceases to be an Employee of Company,
or if any Employee of Company as of the date hereof informs any officer of
Company in writing that he or she intends to terminate his or her employment or
engagement with Company.
 
     5.6 Stockholder Meeting
 
          If the issuance of Buyer Common Stock pursuant to this Agreement
requires the approval of the stockholders of Buyer pursuant to the rules of the
NCM, Buyer shall take all action necessary in accordance with the DGCL and its
certificate of incorporation and bylaws to convene a meeting of stockholders to
be held as promptly as practicable after the date of this Agreement for the
purposes of voting upon the issuance of Buyer Common Stock and shall use
commercially reasonable efforts to obtain such approval of its stockholders. In
the event that prior to the date of the stockholders’ meeting, the rules of the
NCM permit Buyer to consummate the Merger without the approval of Buyer’s
stockholders, Buyer shall be entitled to cancel the meeting and/or the vote on
the adoption of this Agreement and the Merger.
 
     5.7 Further Assurances
 
          Upon the terms and subject to the conditions contained herein, the
parties agree, in each case both before and after the Closing, (i) to use all
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements, (ii) to execute any documents, instruments or
conveyances of any kind which may be reasonably necessary or advisable to carry
out any of the transactions contemplated hereunder and thereunder, and (iii) to
cooperate with each other in connection with the foregoing. Without limiting the
foregoing, the parties agree to use their respective commercially reasonable
efforts (A) to obtain any necessary Consents (including, without limitation, all
filings required to be made under the HSR Act, if any, with respect to this
Agreement and the transactions contemplated hereby) and take any steps necessary
to comply with the securities and blue sky laws of all jurisdictions which are
applicable to the issuance of the Buyer Common Stock which may be issued as
consideration hereunder; provided, however, that no amendment or modification
shall be made to any Contract to obtain such Consent without Buyer’s consent,
which consent shall not be unreasonably withheld or delayed, (B) to obtain all
necessary Permits, (C) to give all notices to, and make all registrations and
filings with third parties, including submissions of information requested by
Governmental Authorities and (D) to fulfill all conditions to this Agreement.
 
43
 

--------------------------------------------------------------------------------



ARTICLE 6
CONDITIONS TO OBLIGATIONS
 
     6.1 Conditions to Each Party’s Obligations
 
          The respective obligations of each party to effect the Merger and
complete the related transactions contemplated by this Agreement are subject to
the satisfaction of each of the following conditions:
 
          (a) Governmental Consent and Approvals. All Consents, approvals and
waivers from Governmental Authorities necessary to permit consummation of the
Merger and the other transactions contemplated hereby and by the Ancillary
Agreements shall have been obtained, all approvals required under any
Regulations to carry out the transactions contemplated by this Agreement and the
Ancillary Agreements (including, without limitation, the expiration or
termination of the waiting period under the HSR Act, if applicable) shall have
been obtained and the parties shall have complied with all Regulations
applicable to the transactions contemplated hereby and thereby.
 
          (b) No Court Order or Restraints. There shall not be any Regulation or
Court Order that makes the Merger or any other transaction contemplated hereby
and by the Ancillary Agreements illegal or otherwise prohibited or which would
materially change the Merger or such other transactions contemplated hereby and
by the Ancillary Agreements. No Action by any court or Governmental Authority
shall have been instituted or threatened which questions the validity or
legality of the Merger or the other transactions contemplated hereby and by the
Ancillary Agreements and which would reasonably be expected to damage Buyer,
Company, the Company Assets or the Company Business materially if the
transactions contemplated hereby or thereby are consummated, including any
material restriction on the right or ability of Buyer to own, operate or
transfer Company after the Closing. There shall not be any Regulation or Court
Order that makes the acquisition of Company contemplated hereby illegal or
otherwise prohibited.
 
          (c) Dissenting Shareholders. No more than twenty percent (20%) of the
Shareholders have indicated an intent to exercise dissenters’ rights in
connection with the transactions contemplated by this Agreement in accordance
with the requirements of the California Code either by (i) making a written
demand for appraisal or (ii) refraining from voting for the approval of the
Merger.
 
     6.2 Conditions to the Obligations of Company
 
          The obligation of Company to effect the Merger and complete the
transactions contemplated by this Agreement and by the Ancillary Agreements are
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by Company:
 
          (a) Representations and Warranties. All representations and warranties
of Buyer and Merger Sub contained in this Agreement that are qualified by
materiality shall be true and correct at and as of the Closing Date as if such
representations and warranties were made at and as of the Closing Date, and all
of such representations and warranties that are not so qualified shall be true
and correct in all material respects at and as of the Closing Date as if such
representations and warranties were made at and as of the Closing Date, except
in both cases, to the extent that such representations and warranties are
expressly made as of another specified date and, as to such representations and
warranties, the same shall be true as of such specified date. Buyer and Merger
Sub shall each have performed in all material respects all agreements and
covenants required hereby to be performed by each of them prior to or at the
Closing Date.
 
44
 

--------------------------------------------------------------------------------



          (b) Registration Rights Agreement. Buyer shall have executed and
delivered to the Shareholders the Registration Rights Agreement.
 
          (c) Merger Consideration. At or prior to the Effective Time, Buyer
shall have executed each of the Subordinated Seller Notes and delivered each of
the following to the Exchange Agent for deposit in the Exchange Fund: (i) the
Subordinated Purchase Notes; (ii) the cash portion of the Preliminary Merger
Consideration; and (iii) the Buyer Common Stock. At or prior to the Effective
Time, Buyer shall have delivered the Subordinated Indemnity Note to the Escrow
Agent pursuant to the Escrow Agreement.
 
          (d) Legal Opinions. Company shall have received an opinion of K&L
Gates, LLP, counsel to Buyer and Merger Sub, dated as of the Closing Date,
substantially in the form attached hereto as Exhibit F.
 
          (e) Buyer Material Adverse Change. There shall have been no Buyer
Material Adverse Change.
 
     6.3 Condition to Buyer’s and Merger Sub’s Obligations
 
          The obligations of Buyer and Merger Sub to effect the Merger and
complete the transactions contemplated by this Agreement and by the Ancillary
Agreements are subject to the satisfaction of each of the following conditions,
any one or more of which may be waived in writing by Buyer:
 
          (a) Representations and Warranties. All representations and warranties
of Company contained in this Agreement that are qualified by materiality shall
be true and correct at and as of the Closing Date as if such representations and
warranties were made at and as of the Closing Date, and all of such
representations and warranties that are not so qualified shall be true and
correct in all material respects at and as of the Closing Date as if such
representations and warranties were made at and as of the Closing Date, and
except, in both cases, to the extent that such representations and warranties
are expressly made as of another specified date and, as to such representations
and warranties, the same shall be true as of such specified date. Company shall
have performed in all material respects all agreements and covenants required
hereby to be performed by it prior to or at the Closing Date.
 
          (b) Third Party Consents. All consents, approvals, and waivers from
third parties required under the Contracts listed on Schedule 6.3(b) shall have
been obtained.
 
          (c) Legal Opinion. Company shall have delivered to Buyer an opinion of
Farella Braun + Martel LLP, counsel to Company, dated as of the Closing Date,
which provides an opinion substantially in the form attached hereto as Exhibit
G.
 
          (d) Resignations. Company shall have delivered to Buyer the
Resignations.
 
45
 

--------------------------------------------------------------------------------



          (e) Company Material Adverse Change. There shall not have been any
Company Material Adverse Change.
 
          (f) Evidence of Target Net Cash on Hand. Company shall have delivered
to Buyer evidence reasonably satisfactory to Buyer that the Target Net Cash on
Hand is available in accounts of Company as of the Closing Date.
 
          (g) Form 8023. Company shall have delivered to Buyer IRS Form 8023
properly executed by each Shareholder.
 
ARTICLE 7
ACTIONS BY BUYER, THE SURVIVING CORPORATION
AND THE SHAREHOLDERS AFTER THE CLOSING
 
     7.1 Books and Records; Tax Matters.
 
          (a) The Shareholder Representative shall, at Shareholders’ expense,
prepare or cause to be prepared all Tax Returns of the Company for all periods
ending prior to or on the Closing Date, which have not been filed as of the
Closing Date (“Pre-Closing Tax Return”). At least ten (10) business days prior
to the date on which any Pre-Closing Tax Return is required to be filed, the
Shareholder Representative shall submit such Pre-Closing Tax Return to Buyer for
Buyer’s review. Buyer shall be entitled to review and comment on each such
Pre-Closing Tax Return and shall provide written comments, if any, to
Shareholder Representative not later than the fifth (5th) business day after
receipt of the applicable Pre-Closing Tax Return. Buyer and Shareholder
Representative shall use commercially reasonable efforts to resolve any
disagreements between them that may exist in such Pre-Closing Tax Return. Upon
resolution of any such disagreements, Buyer shall timely file, or cause to be
filed, all such Pre-Closing Tax Returns, on or before September 30, 2010. For
the avoidance of doubt, taxable income or taxable loss, as the case may be, for
the period commencing on January 1, 2010 and ending on the Closing Date, shall
be determined based on an interim closing of the Company books effective as of
the close of business on the Closing Date. For the purposes of the interim
closing of the books calculation, such calculation shall give effect to all
deductions and other items with respect to the taxable period ended on the
Closing Date (including full utilization on the Pre-Closing Tax Return of any
deductions for compensation paid by the Company on or prior to the Closing Date,
whether such compensation deduction is the result of a cash payment, the result
of any exercise of Company Options or otherwise), to the extent such amounts are
otherwise permitted as a deduction or loss, or are includable in income for such
period under applicable Regulations.
 
          (b) Buyer agrees that so long as any books, records and files relating
to Company prior to the Closing Date, remain in existence and available, any
Shareholder (at its expense) shall, upon prior notice, have the right to inspect
and to make copies of the same at any time during business hours for any proper
purpose.
 
          (c) Buyer covenants and agrees that in the event it or the Surviving
Corporation receives any notice or inquiry from the IRS with respect to the
characterization of any action taken pursuant to or contemplated by this
Agreement or any Ancillary Agreement, Buyer will give prompt written notice to
the Shareholders’ Representative concerning such notice or inquiry. Buyer agrees
to report, and to cause the Surviving Corporation to report, the consideration
delivered to the Shareholders under this Agreement in a manner consistent with
the terms hereof.
 
46
 

--------------------------------------------------------------------------------



          (d) Buyer agrees to, and to cause the Surviving Corporation to, (A)
retain all books and records with respect to Tax matters pertinent to Company
relating to any Tax period beginning before the Closing Date until ninety (90)
days after the expiration of the applicable statute of limitations and to abide
by all record retention agreements entered into with any Taxing Authority and
(B) allow the Shareholders and their representatives, at times and dates
mutually acceptable to the parties, to inspect, review and make copies of such
records as such party may deem necessary or appropriate from time to time, such
activities to be conducted during normal business hours and at such party’s
expense.
 
          (e) If any changes are required to be made to the IRS Forms 8023,
required schedules related thereto, or comparable state forms and schedules,
prepared by Company and Buyer prior to Closing pursuant to Section 2.11 of this
Agreement as a result of information that first becomes available after the
Closing, Buyer, Surviving Corporation and the Shareholder Representative shall
promptly and in good faith reach an agreement as to the precise changes required
to be made. Buyer, Company and the Surviving Corporation shall use the
agreed-upon allocation for purposes of preparing all Tax Returns.
 
     7.2 Indemnification and Insurance
 
          From and after the Closing, Buyer agrees that it will cause Surviving
Corporation to continue to indemnify and hold harmless each present and former
director and officer of Company against any costs or expenses (including
reasonable attorneys’ fees), judgments, fines, losses, claims, damages or
liabilities incurred in connection with any claim, action, suit, proceeding or
investigation, whether civil, criminal, administrative or investigative, arising
out of or pertaining to matters existing or occurring at or prior to the
Closing, whether asserted or claimed prior to, at or after the Closing, to the
fullest extent that Company would have been permitted under California law, the
Company Articles of Incorporation and the Company bylaws in effect on the date
hereof, to indemnify such person (including the advancing of expenses as
incurred to the fullest extent permitted under applicable law), provided the
person to whom such expenses are advanced provides an undertaking to the
Surviving Corporation to repay such advances if it is ultimately determined by a
court of competent jurisdiction (which determination shall have become final)
that such person is not entitled to indemnification.
 
     7.3 Approval of Issuance of Additional Buyer Common Stock
 
          Following the issuance of the Subordinated Seller Notes, Buyer shall
promptly, and in any event no later than August 31, 2010, prepare and file an
Information Statement on Schedule 14C relating to the stockholder approval of
issuance of Buyer Common Stock issuable upon conversion of the Subordinated
Seller Notes.
 
     7.4 Release of Guaranties; Indemnification
 
          Buyer, Surviving Corporation and Jensen shall use all commercially
reasonable efforts to obtain promptly after the Closing the termination and
release of the personal guaranties of Jensen set forth on Schedule 7.4 (the
“Guaranties”). From the Closing Date until the Guaranties are terminated and
released, Buyer and Surviving Corporation, jointly and severally, shall
indemnify Jensen and hold Jensen harmless from and against all losses, expenses
or claims by third parties to enforce or collect indebtedness owed by Buyer or
Surviving Corporation which is personally guaranteed by Jensen pursuant to the
Guaranties.
 
47
 

--------------------------------------------------------------------------------



ARTICLE 8
INDEMNIFICATION
 
     8.1 Survival of Representations, Etc.
 
          Except as otherwise provided herein, all statements contained in this
Agreement, any schedule or in any certificate or instrument of conveyance
delivered by or on behalf of the parties pursuant to this Agreement or in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by such party hereunder. The representations and
warranties contained herein shall survive the Closing Date until (and claims
based upon or arising out of such representations and warranties, as well as any
claims based upon or arising out of any covenants and agreements herein, may be
asserted at any time before the date which shall be) the date that is eighteen
(18) months from the Closing Date, provided that the representations and
warranties of Company contained in Sections 3.1, 3.2, 3.3 and 3.5 shall survive
forever, the representations of Buyer contained in Sections 4.1, 4.2 and 4.6
shall survive forever, and the representations and warranties of Company
contained in Section 3.21 shall survive until the expiration of the statute of
limitations for the matters covered in such section. No investigation made by
any of the parties hereto (whether prior to, on or after the Closing Date) shall
in any way limit the representations and warranties of the parties. The
termination of the representations and warranties provided herein shall not
affect the rights of a party in respect of any claim properly given by such
party prior to the expiration of the applicable survival period provided herein.
 
     8.2 Indemnification.
 
          (a) General.
 
          (i) Obligations of the Shareholders. Subsequent to the Closing and
subject to Section 8.5, the Shareholders shall, severally and not jointly,
indemnify Buyer, its Affiliates, and each of their respective partners,
officers, directors, employees, stockholders and agents (“Buyer Indemnified
Parties”) against, and hold each of the Buyer Indemnified Parties harmless from,
any damage, claim, loss, cost, liability or expense, including without
limitation, interest, penalties, reasonable attorneys’ fees and expenses of
investigation, response action, removal action or remedial action (collectively
“Damages”) incurred by such Buyer Indemnified Party, that are incident to, arise
out of, in connection with, or related to, whether directly or indirectly, the
breach of any warranty, representation, covenant or agreement of Company
contained in this Agreement which survives the Closing Date pursuant to Section
8.1, and any and all Damages incident to any of the foregoing or to the
enforcement of this Section 8.2. The term “Damages” as used in this Section 8.2
is not limited to matters asserted by third parties against Buyer Indemnified
Parties, but includes Damages incurred or sustained by such persons in the
absence of third party claims.
 
          (ii) Obligations of Buyer. Subsequent to the Closing, Buyer and the
Surviving Corporation shall, jointly and severally, indemnify the Shareholders
and each of their respective heirs, partners, officers, directors, employees,
shareholders and agents (the “Company Indemnified Parties”) against, and hold
each of the Company Indemnified Parties harmless from, any Damages incurred by
such Company Indemnified Party, that are incident to, arise out of, in
connection with, or related to, whether directly or indirectly, the breach of
any warranty, representation, covenant or agreement of Buyer contained in this
Agreement which survives the Closing Date pursuant to Section 8.1, and any and
all Damages incident to any of the foregoing or to the enforcement of this
Section 8.2.
 
48
 

--------------------------------------------------------------------------------



          (b) Procedure for Claims between Parties. Any Buyer Indemnified Party
or Company Indemnified Party (in either case, the “Indemnified Party”) seeking
indemnification hereunder shall, within the relevant limitation period provided
for in Section 8.1 above, give to the party obligated to provide indemnification
to such Indemnified Party (the “Indemnitor”) a written notice (a “Claim Notice”)
describing in reasonable detail the facts giving rise to any claims for
indemnification hereunder and shall include in such Claim Notice (if then known)
the amount or the method of computation of the amount of such claim, and a
reference to the provision of this Agreement or any agreement, document or
instrument executed pursuant hereto or in connection herewith upon which such
claim is based; provided, that a Claim Notice in respect of any action at law or
suit in equity by or against a third party as to which indemnification will be
sought shall be given promptly after the action or suit is commenced; and
provided further, that failure to give such notice shall not relieve the
Indemnitor of its obligations hereunder except to the extent it shall have been
prejudiced by such failure. In the case of a Buyer Indemnified Party, the Claim
Notice shall be delivered to the Shareholder Representative.
 
          The Indemnitor shall have ninety (90) days after the giving of any
Claim Notice pursuant hereto to (i) agree to the amount or method of
determination set forth in the Claim Notice and to pay such amount to such
Indemnified Party or (ii) to provide such Indemnified Party with notice that it
disagrees with the amount or method of determination set forth in the Claim
Notice (the “Dispute Notice”). Within thirty (30) days after the giving of the
Dispute Notice, a representative of Indemnitor and such Indemnified Party shall
negotiate in a bona fide attempt to resolve the matter. In the event that the
controversy is not resolved within thirty (30) days of the giving of the Dispute
Notice, either party may commence an action in accordance with the provisions of
Section 9.6.
 
          (c) Defense of Third Party Claims. If any lawsuit or enforcement
action is filed against any Indemnified Party and a claim in respect thereof is
to be made against the Indemnitor under this Section 8.2, written notice thereof
shall be given to the Indemnitor as promptly as practicable (and in any event
within fifteen (15) calendar days after the service of the citation or summons).
The failure of any Indemnified Party to give timely notice hereunder shall not
affect rights to indemnification hereunder, except to the extent that the
Indemnitor demonstrates it was actually prejudiced by such failure. After such
notice, if the Indemnitor shall acknowledge in writing to the Indemnified Party
that it shall be obligated under the terms of its indemnity hereunder in
connection with such lawsuit or action, or that it will defend such lawsuit or
action under a reservation of rights, then it shall be entitled, if it so elects
at its own cost, risk and expense, (i) to take control of the defense and
investigation of such lawsuit or action, (ii) to employ and engage attorneys of
its own choice to handle and defend the same unless the named parties to such
action or proceeding include both the Indemnitor and the Indemnified Party and
the Indemnified Party has been advised in writing by counsel that there may be
one or more legal defenses available to such Indemnified Party that are
different from or additional to those available to the Indemnitor, in which
event the Indemnified Party shall be entitled, at the Indemnitor’s cost, risk
and expense, to separate counsel of its own choosing, and (iii) to compromise or
settle such claim, which compromise or settlement shall be made only with the
written consent of the Indemnified Party, such consent not to be unreasonably
withheld, unless such compromise or settlement includes an unconditional release
of the Indemnified Party, in which case no consent shall be required. The
Indemnified Party shall cooperate in all reasonable respects with the Indemnitor
and its attorneys in the investigation, trial and defense of such lawsuit or
action and any appeal arising therefrom; provided, however, that the Indemnified
Party may, at its own cost, participate in the investigation, trial and defense
of such lawsuit or action and any appeal arising therefrom. The parties shall
cooperate with each other in any notifications to insurers. If the Indemnitor
fails to assume the defense of such claim within fifteen (15) calendar days
after receipt of the notice of claim, the Indemnified Party against which such
claim has been asserted will (upon delivering notice to such effect to the
Indemnitor) have the right to undertake, at the Indemnitor’s cost, risk and
expense, the defense, compromise or settlement of such claim on behalf of and
for the account and risk of the Indemnitor; provided, however, that such claim
shall not be compromised or settled without the written consent of the
Indemnitor, which consent shall not be unreasonably withheld, unless such
compromise or settlement includes an unconditional release of the Indemnified
Party, in which case no consent shall be required. If the Indemnified Party
assumes the defense of the claim, the Indemnified Party will keep the
Shareholders’ Representative or Buyer, as the case may be, reasonably informed
of the progress of any such defense, compromise or settlement. The Indemnitor
shall be liable for any settlement of any action effected pursuant to and in
accordance with this Section 8.2 and for any final judgment (subject to any
right of appeal), and the Indemnitor agrees to indemnify and hold harmless an
Indemnified Party from and against any Damages by reason of such settlement or
judgment.
 
49
 

--------------------------------------------------------------------------------



     8.3 No Right of Contribution
 
          After the Closing, no Shareholder shall have any right of contribution
against the Surviving Corporation for any breach of any representation,
warranty, covenant or agreement of Company.
 
     8.4 Exclusive Remedy
 
          The remedies set forth in this Article 8 are the sole and exclusive
remedies of the parties hereto for any action arising under this Agreement or
any agreement, document or instrument executed pursuant hereto or in connection
herewith, provided that these limitations will not impair, alter or in any way
affect the rights of any party with respect to any Damages resulting from fraud.
 
     8.5 Threshold; Limitations on Indemnity
 
          (a) Notwithstanding any provisions of this Agreement to the contrary,
Buyer on the one hand, and the Shareholders on the other hand, will not be
liable for any Damages suffered by the other party unless and until the
aggregate Damages suffered or incurred by an Indemnified Party exceeds $100,000
(the “Indemnification Threshold”); provided, however, that once the amount of
Damages exceeds the Indemnification Threshold, then the Shareholders shall be
liable for the full amount of all Damages including the amount of the
Indemnification Threshold.
 
50
 

--------------------------------------------------------------------------------



          (b) Subject to the following sentence, the total recourse of the Buyer
Indemnified Parties against the Shareholders for Damages pursuant to this
Article 8 shall be limited to $1,200,000, and indemnity claims shall be made
solely by offset against the Holdback Escrow (or Holdback Shares, if
applicable), pro rata against all Shareholders in proportion to the percentage
of the Holdback Escrow (or Holdback Shares, if applicable) held by the Escrow
Agent for the benefit of each Shareholder. Notwithstanding the foregoing, Buyer
Indemnified Parties may make Damage claims in excess of $1,200,000 for Damages
(i) arising out of breaches of the representations and warranties contained in
Sections 3.1, 3.2, 3.3, 3.5 and 3.21 (which Damages shall not, in the aggregate,
exceed the cash portion of the total Merger Consideration hereunder), or (ii)
resulting from fraud on the part of a Shareholder (which Damages shall not, in
the aggregate, exceed the cash portion of the total Merger Consideration
received by such Shareholder hereunder).
 
          (c) For purposes of calculation the value of the Holdback Shares used
to settle Damages claims under this Article 8:
 
     (i) each Holdback Share shall be valued at the higher of (x) $3.50 per
share, and (y) the twenty (20) day weighted average trading price of Buyer
Common Stock for the twenty (20) trading days ending on the second trading day
prior to the date upon which the Damages claim is made; and
 
     (ii) the number of Holdback Shares and the value per share shall be
adjusted as equitably required to take into account stock splits, reverse stock
splits and stock dividends completed by the Buyer after the Effective Time but
prior to the payment of a Damage claim.
 
          (d) Other than such number of Holdback Shares (or such amount of the
Holdback Escrow) as may be reasonably required to resolve Damages claims that
are pending on the eighteen (18) month anniversary of the Effective Time, the
balance of the Holdback Shares or Holdback Escrow, as the case may be, shall be
released to the Shareholders on such eighteen (18) month anniversary.
 
ARTICLE 9
MISCELLANEOUS
 
     9.1 Termination
 
          (a) This Agreement may be terminated at any time prior to Closing:
 
          (i) By mutual written consent of Buyer and Company;
 
          (ii) By Buyer or Company if the Closing shall not have occurred on or
before August 31, 2010, other than due to a breach of this Agreement by the
party seeking to terminate;
 
          (iii) [Intentionally Omitted];
 
51
 

--------------------------------------------------------------------------------



          (iv) By Buyer if there is a material breach of any representation or
warranty set forth in Article 3 or of any covenant or agreement to be complied
with or performed by Company pursuant to the terms of this Agreement which would
reasonably be expected to cause a failure to meet a condition to closing set
forth in Section 6.1 or Section 6.3 (a “Buyer Terminating Breach”), provided,
however, that if such Buyer Terminating Breach is curable by Company through the
exercise of their commercially reasonable efforts, then, for a period of thirty
(30) days, but only so long as Company continues to use its commercially
reasonable efforts to cure such Company Terminating Breach (the “Company Cure
Period”), such termination shall not be effective, and such termination shall
become effective only if the Buyer Terminating Breach is not cured within the
Company Cure Period;
 
          (v) By Buyer if more than twenty percent (20%) of the Shareholders
have indicated an intent to exercise dissenters’ rights in connection with the
transactions contemplated by this Agreement; or
 
          (vi) By Company if there is a material breach of any representation or
warranty set forth in Article 4 hereof or of any covenant or agreement to be
complied with or performed by Buyer or Merger Sub pursuant to the terms of this
Agreement, which would reasonably be expected to cause a failure to meet a
condition to closing set forth in Section 6.1 or Section 6.2 (an “Company
Terminating Breach”), provided, however, that if such Company Terminating Breach
is curable by Buyer through the exercise of its commercially reasonable efforts,
then, for a period of up to thirty (30) days, but only so long as Buyer
continues to use its commercially reasonable efforts to cure such Company
Terminating Breach (the “Buyer Cure Period”), such termination shall not be
effective, and such termination shall become effective only if the Company
Terminating Breach is not cured within the Buyer Cure Period.
 
          (b) Except as set forth in the following sentence, no party hereto
shall have any liability to any other party to this Agreement in the event of
termination of this Agreement. Notwithstanding the foregoing, the parties hereto
shall remain liable for any breach of, or knowing misrepresentation made in,
this Agreement occurring prior to the proper termination of this Agreement.
 
     9.2 Assignment
 
          Neither this Agreement nor any of the rights or obligations hereunder
may be assigned by Company without the prior written consent of Buyer, or by
Buyer or Merger Sub without the prior written consent of Company.
 
52
 

--------------------------------------------------------------------------------



     9.3 Notices
 
          Unless otherwise provided herein, any notice, request, instruction or
other document to be given hereunder by any party to the other shall be in
writing and delivered in person or by courier, telegraphed, telexed, sent by
facsimile transmission, sent via overnight delivery service or mailed by
registered or certified mail (such notice to be effective upon receipt, or, in
the case of registered or certified mail, three (3) days after the mailing
date), as follows:
 
If prior to the Closing, to Company:
 
Strategic Office Solutions, Inc.
235 Montgomery Street, Suite 350
San Francisco, CA 94104
Telecopy: (415) 296-7301
Attention: Kurt Jensen, President
 
With a copy to:
 
Farella Braun + Martel LLP
235 Montgomery Street
San Francisco, CA 94104
Telecopy: (415) 954-4480
Attention: Samuel C. Dibble
 
If to Buyer or, if after the Closing, to the Surviving Corporation:
 
Unify Corporation
1420 Rocky Ridge Drive
Suite 380
Roseville, CA 95661
Telecopy: (916) 218-4377
Attention: Mr. Todd E. Wille, Chief Executive Officer
 
With a copy to:
 
K&L Gates LLP
70 West Madison Street, Suite 3100
Chicago, Illinois 60602
Telecopy: (312) 345-9995
Attention: Jude M. Sullivan
 
or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.
 
     9.4 Choice of Law
 
          This Agreement shall be construed, interpreted and the rights of the
parties determined in accordance with the laws of the State of California,
except with respect to matters of law concerning the internal corporate affairs
of any corporate entity which is a party to or the subject of this Agreement,
and as to those matters the law of the jurisdiction under which the respective
entity derives its powers shall govern.
 
     9.5 Limitation
 
          NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO PARTY HERETO SHALL
BE LIABLE TO ANY OTHER PARTY HERETO FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL OR PUNITIVE DAMAGES (EVEN IF THAT PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES), ARISING FROM THE TERMINATION OR BREACH OF THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS
OR LOSS BUSINESS.
 
53
 

--------------------------------------------------------------------------------



     9.6 Arbitration
 
          Subject to Section 2.10(b)(iii), any controversy, dispute or claim
arising out of or relating in any way to this Agreement or the Ancillary
Agreements or the transactions arising hereunder or thereunder (each, a
“Dispute”) shall be finally settled by binding arbitration in a proceeding
before a single arbitrator of JAMS/Endispute who is selected by the parties in
accordance with the rules of JAMS/Endispute and held in the city of San
Francisco, California. The foregoing arbitration proceedings may be commenced by
any party to a Dispute by notice to the other parties to the Dispute. The
parties to this Agreement consent to the jurisdiction of the Superior Court of
the State of California for the City and County of San Francisco, for all
purposes in connection with any arbitration.
 
     9.7 Entire Agreement; Amendments and Waivers
 
          This Agreement, together with all exhibits and schedules hereto and
the Ancillary Agreements, constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties, provided that the confidentiality provisions of that certain letter
agreement dated March 31, 2010 between Buyer and Company, shall remain in full
force and effect. No supplement, modification or waiver of this Agreement shall
be binding unless executed in writing by the party to be bound thereby. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.
 
     9.8 Counterparts
 
          This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
     9.9 Invalidity
 
          In the event that any one or more of the provisions contained in this
Agreement or in any other instrument referred to herein, shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.
 
     9.10 Publicity
 
          Except as required by law or on advice of counsel, neither party shall
issue any press release or make any public statement regarding the transactions
contemplated hereby without the prior approval of the other parties, which
approval shall not be unreasonably withheld or delayed, and the parties hereto
shall issue a mutually acceptable press release as soon as practicable after the
date hereof and after the Closing Date. Notwithstanding the foregoing, Buyer
shall be permitted to make any public statement without obtaining the consent of
any other party hereto if (i) the disclosure is required by law or the
requirements of the NCM and (ii) Buyer has first used its reasonable efforts to
consult with (but not to obtain the consent of) the other parties about the form
and substance of such disclosure.
 
54
 

--------------------------------------------------------------------------------



     9.11 No Third Party Beneficiaries
 
          This Agreement shall be binding upon and inure solely to the benefit
of each party hereto, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement, including,
without limitation, by way of subrogation.
 
     9.12 Expenses
 
          Except as set forth in Section 9.1(b), Buyer shall pay all Buyer
Transaction Expenses and Shareholders shall pay all Company Transaction
Expenses.
 
     9.13 Appointment of Shareholder Representative
 
          (a) Each Signing Shareholder hereby irrevocably constitutes and
appoints Jensen (the “Shareholder Representative”) as such Signing Shareholder’s
true and lawful attorney in fact and agent and authorizes him to act for such
Signing Shareholder and in such Signing Shareholder’s name, place and stead, in
any and all capacities to do and perform every act and thing required or
permitted to be done after the Effective Time in connection with this Agreement,
as fully to all intents and purposes as such Signing Shareholder might or could
do in person, including taking any and all action on behalf of such Signing
Shareholder from time to time as contemplated hereunder. Any delivery by the
Shareholder Representative of any waiver, amendment, agreement, opinion,
certificate or other document executed by the Shareholder Representative will
bind the Signing Shareholders by such documents or action as fully as if such
Signing Shareholder had executed and delivered such documents. This appointment
and power of attorney shall be deemed an agency coupled with an interest and all
authority conferred hereby shall be irrevocable and shall not be subject to
termination by operation of law, whether by the death or incapacity of any
Signing Shareholder or the occurrence of any other event or events.
 
          (b) Indemnification of the Shareholder Representative. Each Signing
Shareholder agrees to hold the Shareholder Representative harmless and indemnify
the Shareholder Representative, severally (and not jointly) in accordance with
the amount of Merger Consideration received by such indemnifying Signing
Shareholder, with respect to any and all loss, damage or liability and expenses
(including legal fees) which such Signing Shareholder may sustain as a result of
any action taken in good faith by the Shareholder Representative.
 
          (c) Replacement of the Shareholder Representative. Upon the death,
disability or incapacity of the initial Shareholder Representative, the
Shareholder Representative’s executor, guardian or legal representative, as the
case may be, shall appoint a replacement reasonably believed by such person as
capable of carrying out the duties and performing the obligations of the
Shareholder Representative hereunder within thirty (30) days of such death,
disability or incapacity.
 
55
 

--------------------------------------------------------------------------------



          (d) Actions of the Shareholder Representative. Buyer and Merger Sub
shall be entitled to rely on any action taken by the Shareholder Representative
after the Effective Time on behalf of the Signing Shareholders (each, an
“Authorized Action”), and that each Authorized Action shall be binding on each
Signing Shareholder as fully as if such Signing Shareholder had taken such
Authorized Action.
 
     9.14 Other Provisions Relating to Signing Shareholders
 
          (a) Non-Competition; Non-Solicitation. Each Signing Shareholder agrees
that, for a period ending on the third anniversary of the Closing Date, such
Signing Shareholder will not, anywhere in the United States, directly or
indirectly (whether as an owner, partner, shareholder, agent, officer, director,
employee, independent contractor, consultant, or otherwise): (i) own, operate,
manage, control, invest in, perform services for, or engage or participate in
any manner in, (alone or in association with any Person) any business that
engages in the Company Business; provided, however, that a Signing Shareholder
may own any amount of debt or equity securities in Buyer or any successor to
Buyer and up two (2%) percent of the outstanding debt or equity securities of
any other Person without violating the restrictions of this clause (i); (ii)
except on behalf of Company or Buyer, Buyer or any successor to Company or
Buyer, solicit business from any Person which is a customer of Company, or from
any successor in interest to any such Person for the purpose of securing
business or contracts which are competitive with the Company Business, and (iii)
except on behalf of Company, Buyer or any successor to Company or Buyer, employ,
engage or solicit for employment any individual who is, or was at any time
during the twelve (12) month period ending on the later of (x) the Closing Date
and (y) the date such Signing Shareholder’s employment with Company, Buyer or
any successor to Company or Buyer terminates, an employee of Company or
otherwise seek to adversely influence or alter such individual’s relationship
with Company or any successor to Company; provided, however, that such Signing
Shareholder may employ, engage or solicit for employment such individual in the
event that such individual was terminated by Company, Buyer, or any successor to
Company or Buyer.
 
          (b) Accredited Investor. Each Signing Shareholder represents and
warrants to Buyer that such Signing Shareholder is (i) an “accredited investor”
within the meaning of Rule 501(a) of Regulation D under the Securities Act
(unless listed on Schedule 9.14(b)), (ii) (A) familiar with the business and
affairs of Buyer and (B) knowledgeable and experienced in financial and business
matters to the extent that such Signing Shareholder is capable of evaluating the
merits and risks of an investment in the Buyer Stock Consideration and the
Subordinated Seller Notes, and (iii) purchasing the Buyer Stock Consideration
and the Subordinated Sellers Notes for its own account and not with a view to
the sale or distribution of such Buyer Stock Consideration and Subordinated
Seller Notes.
 
          (c) Tax Matters.
 
          (i) Each Signing Shareholder agrees that the Merger Consideration will
be allocated to the assets of Company for all purposes (including Tax and
financial accounting) as shown on the allocation schedule attached hereto as
Annex II.
 
          (ii) Each Signing Shareholder agrees that all Tax Returns (including
amended returns and claims for refund) and information reports filed by such
Signing Shareholder will be consistent with the Pre-Closing Tax Return that is
prepared and filed in accordance with Section 7.1(a) of this Agreement.
 
56
 

--------------------------------------------------------------------------------



          (iii) Each Signing Shareholder has filed, on a timely basis, all Tax
Returns and reports of any nature whatsoever which are required to be filed with
any federal, state, local or foreign governmental authority with respect to the
Company’s profits or losses that are attributed or attributable to it. Each
Signing Shareholder is responsible for all such Taxes related to the period
prior to the Effective Time and each Signing Shareholder shall indemnify Buyer
and Company against any adverse consequences arising out of its failure to pay
any such Taxes; and
 
          (iv) Each Signing Shareholder shall include any income, gain, loss,
deduction or other Tax item resulting from the Section 338(h)(10) Election on
its Tax Returns to the extent required by applicable law. Each Signing
Shareholder shall pay any Tax imposed on Company attributable to the making of
the Section 338(h)(10) Election, including (i) any Tax imposed under Code
Section 1374, (ii) any tax imposed under Reg. Section 1.338(h)(10)-1(d)(2), or
(iii) any state, local, or non-U.S. Tax imposed on Company’s gain, and shall
indemnify Buyer and Company against any adverse consequences arising out of any
failure to pay any such Taxes.
 
          (d) Lock-up. Each Signing Shareholder agrees that, prior to the date
(the “First Lock-Up Date”) that is the earlier of: (i) the effectiveness date of
the Registration Statement on Form S-3 to be filed by Buyer in connection with
the issuance of shares in connection with the Merger or (ii) the date one
hundred eighty (180) days after the Effective Time; it will not directly or
indirectly transfer, sell, assign, convey, pledge, hypothecate, encumber or
otherwise dispose of any Buyer Stock Consideration without the prior written
consent of Buyer. Each Signing Shareholder further agrees that, (x) after the
First Lock-Up Date, but prior to the first anniversary of the Effective Time, it
will not directly or indirectly transfer, sell, assign, convey, pledge,
hypothecate, encumber or otherwise dispose of more than one-third (1/3) of the
Buyer Stock Consideration without the prior written consent of Buyer, and (y)
after the first anniversary but prior to the second anniversary of the Effective
Time, it will not directly or indirectly transfer, sell, assign, convey, pledge,
hypothecate, encumber or otherwise dispose of more than two-thirds (2/3) of the
Buyer Stock Consideration without the prior written consent of Buyer.
 
          (e) Spousal Consent. Each Signing Shareholders represents and warrants
that no consent of such Signing Shareholder or any spouse of such Signing
Shareholder is necessary under any “community property” or other laws in order
for such Signing Shareholder to enter into and perform his/her obligations under
this Agreement.
 
57
 

--------------------------------------------------------------------------------



          (f) Release by Signing Shareholders. Effective automatically at the
Effective Time, each Signing Shareholder (and, if applicable, such party in his
or her capacity as an officer, manager, employee and/or director of Company)
hereby fully releases and discharges each other Signing Shareholder (including,
if applicable, such party in his or her capacity as an officer, manager,
employee and/or director of Company) (the “Released Parties”) from all rights,
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed (“Claims”), which such Signing Shareholder (and, if applicable,
such party in his or her capacity as an employee, officer and/or director of
Company) now or as of the Effective Time has against any of the Released
Parties, arising out of or relating to events occurring at or prior to the
Effective Time. Each Signing Shareholder hereby waives and relinquishes all
rights and benefits afforded by Section 1542 of the California Civil Code, which
states as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Each Signing Shareholder has had the opportunity to consult with an attorney
prior to executing this release. Each Signing Shareholder understands and
acknowledges the significance and consequence of this waiver of the benefits
afforded by Section 1542 and nevertheless elects to, and does, release those
claims described in this Section 9.14(f), known or unknown, that such Signing
Shareholder may have.
 
[Signature Page Follows]
 
58
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be duly executed on its behalf by its officer thereunto duly
authorized, as of the day and year first above written.
 
UNIFY CORPORATION,
a Delaware corporation
  By:  /s/ Todd E. Wille   Name: Todd E. Wille   Title: President and Chief
Executive Officer



UNIFY ACQUISITION CORP.,
a California corporation
  By:  /s/ Todd E. Wille   Name: Todd E. Wille   Title: President



STRATEGIC OFFICE SOLUTIONS, INC.
(d/b/a DAEGIS),
a California corporation
  By:  /s/ Kurt A. Jensen   Name: Kurt A. Jensen   Title: President and Chief
Financial Officer


[Signature Page to Merger Agreement]
 

--------------------------------------------------------------------------------



As to Sections 8.2(a)(i), 9.13 and 9.14 only:
 

  /s/ Donald R. Carmignani   Donald R. Carmignani       /s/ Judson Holt   Judson
Holt       /s/ Matthew McCormack   Matthew McCormack       /s/ Suzi Schultz  
Suzi Schultz       /s/ Douglas Stewart   Douglas Stewart       /s/ Joseph
Rodrigues   Joseph Rodrigues       /s/ Kevin Savage   Kevin Savage       THE
JENSEN REVOCABLE TRUST   DATED JANUARY 25, 2007     /s/ Carolyn L. Jensen  
Carolyn L. Jensen, as Trustee       /s/ Kurt A. Jensen   Kurt A. Jensen, as
Trustee    


[Signature Page to Merger Agreement]
 

--------------------------------------------------------------------------------



Schedules and Exhibits Omitted
 

--------------------------------------------------------------------------------